 CARPENTERSLOCAL UNION'224, ETC.295amount of $500,000 was derived entirely from its-intrastate guests, or from itsbarber shop, or other intrastate facilities, is left to one's imagination .canit rightly and legally be concluded that because an employer does $500,000of business that such businessi_sW'in" or "affects" intrastate commerce.Wethink not. . . .On December 2, 1959, the Board issued an order remanding the record for furtherhearing for the purpose of adducing evidence to establish legal jurisdiction of theBoard.By notice, dated January 29, 1960, the Regional Director of the Board inNew Orleans scheduled the remanded hearing for February 10, 1960.The partiesreceived the notice of hearing on February 1, 1960.On the same date, January 29,the Regional Office of the Board issueda subpoena duces lecumto Respondent forthe production of certain commerce information.The Regional Director on Febru-ary 4, 1960, rescheduled the hearing from February 10 to February 23.The partiesreceived notice of this postponement on February 5, 1960.The Regional Directorinformed Respondent that the postponement was for the purpose of affordingRespondent more time to comply with the above-mentioned subpena. By telegram,dated February 23, the hearing was postponed to February 29.The hearing resumed and was concluded on February 29, 1960.At that hearingthe Employer stipulated that the hotel in the last 12 months purchased supplies andmaterials valued in excess of $10,000 either directly or indirectly from outsideLouisiana.The petitioner stated at the hearing:Iwould like to call attention to the Board that the'petition filed.wasfiled April 22, 1959 and we think that we ought to have some action immediatelyabout having a secret ballot election for these people.Board Decision and Direction of Election issued May 6, 1960.The election washeld May 25, 1960.'Carpenters Local Union#224, United Brotherhood of.Carpentersand Joiners of America,AFL-CIO [PeterKiewit Sons Co.]andGene L. FallsOhio ValleyCarpenters'District Council,United Brotherhoodof Carpenters and Joiners of America,AFL-CIOand Car-pentersLocalUnion#224, United Brotherhood of Carpentersand Joiners of America,AFL-CIOandGene L. FallsandPeter Kiewit SonsCo., Party tothe ContractRaymond International,Inc.andGeneL. FallsLocalUnion No. 224, UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIOandGene L.Falls.Cases Nos.9-CB-501, 9-CB-621, 9-CA-1523, and 9-CB-515. July 20, 1961DECISION AND ORDER.On July 25, 1960, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in- and were not engaging in any unfairlabor practices and recommending that the complaints herein be dis-missed, ..as-set forth in the Intermediate Report attached hereto.Thereafter the General Counsel and the Respondents i filed excep-tions to the Intermediate Report and briefs in support thereof.'The Respondent Unions also filed a request for oral argument and a motion that thecases be severed and new,separate hearings be ordered on remand.The requestfor oral132 NLRB No. 21. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in these cases, and hereby adoptsthe findings,2 conclusions, and recommendations of the Trial Exam-iner to the extent they are consistent with our decision herein.1.The complaint in Kiewit alleges principally an illegal oralexclusive hiring arrangement between Kiewit and the RespondentUnions, whereby Kiewit hired exclusively through the Respondentsonly employees who were cleared or sponsored by them. The TrialExaminer found no basis in the record to support this allegation,'because in his view the record did clearly establish that Kiewit wasfree to hire where it chose.He did find, however, that everyone.hired had to be either a member in good standing of one of the Re-spondent Council's constituent locals, or have a permit or referralfrom the Council to retain his job.He found this agreement and its-actual enforcement violative of the Act, but for other reasons heultimately found no violations 4The Trial Examiner based his finding that there was illegal agree-ment on the following :1.An alleged admission by Kitchen, Kiewit's project superin-tendent, that when the union could not furnish men he could hirewherever he could find suitable help.2.The Taylor incident.3.The conduct of Beckett, the job steward, and Sauer, 'a DistrictCouncil business agent, at the jobsite, and of Osterkamp, secretaryof the Council, at his office.We do not agree with the Trial Examiner that these factors leadto the conclusion he drew from them.On the contrary, the TrialExaminer's inferences are not at all impelled by the record, which, inargument is denied because the record,including the exceptions and briefs,in our opinionadequately presents the issues and the positions of the parties.We deny the motion to.remand in view of our dismissal of the cases hereinafter.'We note and correct the following minor inadvertencies:(1)The Trial Examineromitted Local 2578 from his listing of those Locals constituting the District Council who.had their own business agents and negotiated their own contracts;(2) at one pointthe Trial Examiner refers to the Gibson Hotel meeting as occurring May 1,1958.Thecorrect date, as he elsewhere noted,isMay 15, 1958.8 The Respondents contend that he should therefore have dismissed this allegation ofthe complaint.However, the General Counsel, at the hearing,in stating what he intendedto prove, described a slightly different agreement,which corresponds more closely towhat the Trial Examiner foundWe therefore find the Trial Examiner's ruling correctBut in anyevent theRespondents have not been prejudiced because, as we find below,the General Counsel did not prove any illegal arrangement.' In this connection,the Board does not adopt the Trial Examiner's reasoning thatSection 10(b) bars any findings' against the Respondent Council, or that the RespondentLocal, as an entity, had not committed any unfair labor practices.'In the view we take-of the case it is not necessary to reach these questions. CARPENTERS LOCAL UNION 224, ETC.297our opinion; does not establish any illegal agreement.Our reasonsare these :-We'do not, in the first instance, agree that the testimony of Kitchen,the project superintendent, considered fairly, in its entirety, and to-gether with the other testimony in the record as to what agreementthere was, contains the admission the Trial Examiner extracted fromit.Kitchen was one of those who testified as to the negotiations be-tween Kiewit and the Unions with respect to the conditions of em-ployment at the job. The testimony of all these individuals was-inagreement that there was no requirement that Kiewit hire throughthe Union, and the Trial Examiner credited them in this respect.Further testimony was that there was no requirement that those hiredbe union members or have work permits, and there is no testimonyin the record that any individual was ever asked for a permit, clear-ance, or referral from the District Council.And although it wouldappear that most of those on the project were members of unionsassociated with the District Council, it is uncontradicted on the recordthat 'there were also employees who were not members of the Unionwhen hired who did not at any time become members. In this stateof the record, therefore, we cannot give to Kitchen's alleged admis-sion- any of the significance attributed to it by the Trial Examiner.Nor can we agree that any of the other incidents relied on by theTrial Examiner impel his result.The Taylor incident involves a walkout of a piledriver crew, andthe firing of Taylor who had just been hired and had apparently beenturned down by the Union's examining board. The Trial Examinercredited Taylor's testimony that Cole, a Kiewit foreman, told himhe was laid off on orders from Omaha (Kiewit's home office). As-sumingthat this was in fact the case, we fail to see how it establishesthe agreement the Trial Examiner found.On the contrary, it wouldseem fairly clear that had there been such an agreement it would nothave been necessary for the Union to strike to remove from the jobsomeone obnoxious to it .6Similarly, we do not think that the facts that there was a unionsteward, who did check whether the men were members, that theunion business agent visited the project, and that the Union -did infact refer men to the job, are probative of any illegal arrangement.It was conceded by all parties that the Union was one source of sup-ply of piledrivers for the project.And while the internal rules andregulations of the Unions may exceed, in their requirements of mem-bers, what is permitted by the Act, it has not been established here5we express no opinion on the propriety of the Trial Examiner's determining credibilityin this phase of the case by considering what may have happened at anotherjob involvinganother employer.- 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Company had agreed to be bound by such rules .6Moreover,there is no evidence in the record that the Company required or soughtunion approval or clearance of anyone it hired. In these circum-stances we find that the General Counsel has failed to establish anyillegal agreement between Kiewit and the Respondents.2.With respect to the refusal to rehire Falls, the Charging Party,the General Counsel conceded in pretrial pleadings that he was seek-ing to hold only the Respondent Local and not the District Council.The Trial Examiner dismissed this allegation ultimately because al-though he was of the opinion that Falls had in fact been discrim-inated against, he did not think the Local, as an entity, was respon-sible therefor.Rather, he found that the District Council hadbrought this about, pursuant to the agreement he had found.We agree with the Trial Examiner's ultimate dismissal but we donot adopt' his reasoning.We have found, contrary to the Trial Ex-aminer, that there was no illegal arrangement between Kiewit andthe Respondents.We further agree with the Trial Examiner thatFalls had in fact been replaced for nondiscriminatory reasons whenhe reapplied for work after his detention in jail and after the projecthad reopened.In these circumstances, discrimination is not established by show-ing that some men may have been hired in a category Falls mighthave filled, or by reliance on a general shortage of piledrivers.Ac-cordingly, we find that there was no discrimination in the refusal torehire Falls, and, as did the Trial Examiner, we shall dismiss thecomplaint in this case in its entirety.3.We also agree with the Trial Examiner's dismissal of the com-plaint in Raymond.Without the testimony of Wherley the GeneralCounsel has not established any violation by either Respondent here.And since, in the circumstances of this case, Wherley could not beadequately cross-examined by the Respondents, we, like the TrialExaminer, will not use his testimony.6 CompareMiami Valley Carpenters District Council, United Brotherhood of Carpentersand Joiners of America,AFL-CIO (Bowling Supply and Service,Inc., et al.),127 NLRB1073;McGrawConstructionCo, Inc,131 NLRB 854.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUponthe-'charges and amended-,charges, filedby, Gene--L. Falls,an individual,herein referred to as the Charging party and Falls, theGeneral`Counsel' of-the-Na-tional LaborRelationsBoard,herein respectivelyreferredto asthe General Counsel 1and the Board, by the Regional Director for theNinth Region(Cincinnati,Ohio),issued a complaint and order consolidating casesdated April 14, 1959,alleging there-1 This term specificallyincludes counsel forthe General Counsel appearing at the hear-ing herein. CARPENTERS LOCAL UNION 224, ETC.299in that Carpenters Local Union#224,United Brotherhood of Carpenters andJoiners of America, AFL-CIO; Ohio Valley Carpenters'District Council, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO and Carpenters LocalUnion #224,United Brotherhood of Carpenters and Joiners of America,AFL-CIO;and Peter Kiewit Sons Co., herein after referred to respectively as Local 224, theDistrict Council,and Kiewit,had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8(b) (1) (A) and (2)of the National Labor Relations Act, as amended(61 Stat.136), herein calledthe Act.Thereafter the Respondent Unions by their counsel,on May 15,1959,filed motionsto dismiss the complaint,tomake more definite and certain, to separate the cases,and to strike certain. allegations therein.In due course the respective Unions filedtheir answers,in which they admitted,inter alia,that they were labor organizationswithin the meaning of Section 2(5) of the Act,2but denied the commission of anyof the alleged unfair labor practices .3On June 22, 1959,the Respondent Unions by their counsel filed amended answersin which they again denied the commission of any of the alleged unfair labor prac-tices, but a new defense was alleged in the amended answer of Local 224,in whichit denied that it was a labor organization within the meaning of the Act.On June 5,1959,John C.Getreu,Regional,Director,Ninth Region, issued an order referringmotions to Trial Examiner.Thereafter on June 9, 1959,Trial Examiner Thomas S.Wilson issued an order denying all of said motions.We now come to the case involving Raymond International,Inc.,and LocalUnion No.224, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, Cases Nos. 9-CA-1523 and 9-CB-515.Upon charges and amended charges filed by Falls on September 22, 1958, andFebruary 24, 1959,respectively,the Regional Director for the Ninth Region issueda complaint,order consolidating cases, and notice of hearing,dated May 26, 1959,alleging therein that Local, 224, hereinafter referred to as Respondent Union and/orLocal 224,and Raymond International,Inc., herein referred to as the RespondentRaymond and/or Raymond,had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8(a)(1) and (3) and8(b)(1)(A)and (2),and Section 2(6) and(7) of the Act.Thereafter the Respondent Local 224 by its counsel filed its answer to the com-plaint on June 22, 1959,in which it admitted certain allegations in the complaint,but denied that it was a labor organization within the meaning of the Act,and thateither Robert Sauer,business agent for the District Council,or George Osterkamp,secretary of said District Council,are, or have been at any time material hereto,agents of the Respondent Local 224.On or about June 22,1959,the Respondent Raymond filed its answer in which itadmitted certain jurisdictional matters, but denied that it had engaged in any of thealleged unfair labor practices.Thereafter,on June 9, 1959,the Regional Director for the Ninth Region issued anorder consolidating Cases Nos. 9-CB-501,9-CB-621, 9-CA-1523,and 9-CB-515.Due to the complexity of the issues set forth in the complaints and the Respond-ents' answers and amendments thereto,the Trial Examiner has refrained from settingforth in detail in this section of the report the pertinent allegations therein becausehe feels that it would be better for all concerned to set them forth below underappropriate subsections,each of which will be devoted to either a particular case orto a particular allegation,and the Respondents'positions thereto as set forth,in theiranswers and amendments thereto.4Pursuant to due notice, a hearing was held on June 30 and July 1,1959,and fromAugust 25 to September 18, 1959,at Cincinnati,Ohio,before James A. Shaw, theduly designated Trial Examiner.The General Counsel,the Respondents,and theCharging Party were represented by counsel.Full opportunity to be heard, toexamine and cross-examine witnesses,to introduce pertinent evidence,to argue orallyat the conclusion of the taking of the evidence,and to file briefs was afforded allparties.Counsel for the Respondent Unions (on December 1, 1959),for the Re-spondent Raymond(on December 1, 1959),and counsel for the General Counsel(on November 30, 1959),filed well-drafted and comprehensive briefs on the issuesherein.They have been carefully considered by the Trial Examiner.2 The significance of this statement will be apparent below.8Seeinfra,for a more detailed discussion of the pleadings herein.4 For example the General Counsel's original exhibits(usually referred to as the "formalpapers")are 53 in number,and are marked as"ExhibitsNos. 1A to 1AAA." 300DECISIQNS OF NATIONAL LABOR RELATIONS BOARDDuring the course of the hearing, at, the- close of the General Counsel's case-in-chief, and at the completion of the taking of testimony, numerousmotions to dismissthe complaint were made by counsel for the Respondents; ruling thereon was re-served by the Trial Examiner.They are now granted in part and, denied in part aswill be shown below in appropriatesectionsof this report.On December 29, 1959, counsel for the Respondent Unions filed with the TrialExaminer a motion to correct record. Thereafter on January 29, 1960, the, GeneralCounsel filed General Counsel's suggestions in respect to Respondents' motion tocorrect record. On February' 3, 1960, counsel for the Respondent Unions filed withthe Trial Examiner Respondents' remarks with reference to General Counsel's sug-gestionsin respect to Respondents' motion to correct record.The Trial Examinerafter due diligence hereby grants said motion andsuggestionsto correct the recordherein.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE-BUSINESS OF THE EMPLOYERSA. Peter Kiewit Sons Co.The complaint alleges, but theanswers andamended answers of the RespondentUnions' deny; that Kiewitis engagedin commerce within themeaningof the Act.Upon the record as a whole the Trial Examiner finds that Kiewit is a Nebraskacorporationengaged inbusiness as a general contractor in the building constructionindustry.The record shows that during the calendar year 1958 it was engaged inconstruction work in Greenland, British Columbia, and in the construction of adam near New Richmond, Ohio,5 on the Ohio River under the supervision of theUnited States ArmyEngineers,for which it receivedin excessof $100,000 for itsservices.In the circumstances the Trial Examiner finds that at all times material hereinKiewit has been engaged in commerce and in operations affecting commerce as de-fined in Section 2(6) and (7) of the Act.B. RaymondInternational, Inc.The complaint alleges but the answer denies that Raymond International,Inc., is,engaged in commerce within themeaningof the Act.Upon the record as a whole the Trial Examiner finds that: Raymond is a NewJersey corporation and is engaged in the building and construction business through-out the several States and has been so engaged for almost a half century; 6 duringthe last 12 months it has receivedin excessof $50,000 for services performed by iton projects outside the State of New Jersey; and it is now, and has been at all timesmaterial herein, engaged in commerce and/or operations affecting commerce asdefined in Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs indicated above, the complaint alleges in Case No. 9-CB-621 and the answeradmits that the District Council is a labor organization within the meaning of Sec-tion 2(5) of the Act. In the circumstances and upon the record as a whole theTrial Examiner finds that Ohio Valley Carpenters' District Council, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.We now come to the status of Carpenters Local Union #224, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, as indicated above.Local #224in its original answer (in Case No. 9-CB-501) filed on May 15, 1959, admitted thatitwas a labor organization within the meaning of the Act.Thereafter, on June 2,1959, or 1 week later, it filed an amended answer in which it denied it was suchan organization within the meaning of the Act.At the hearing herein, George Osterkamp, secretary of the District Council,testified that Local 224 and other locals that constitute the Council were in com-pliance with Section 9(f), (g), and (h) of the Act, which clearly indicates to theTrial Examiner when considered in the light.of Local 224's admission in its originalActually the dam was located in the State of Kentucky SeeinfraThe record shows that one of the prize exhibits at the International's offices inIndianapolis, Indiana, is the original contract between it.and Raymond dated may 19, 1919 CARPENTERSLOCAL UNION224, ETC.301answer in Case No. 9=CB-501, that it is a labor organization within the meaningof,the Act.However, in view of the position of counsel for the Respondent Unions, and inparticular his vigorous objection to the theory of the General Counsel in this regardas vociferously expressed at the hearing herein and his treatment of the issue in hisbrief, the Trial Examiner feels compelled to dwell at some length on the questionin this section of the report.,As indicated above the Respondent Unions admit, that the District Council is alabor organization within the meaning of the Act.As the Trial Examiner sees itthe controlling question herein in regard to this issue is, what is the District Council?The record clearly shows that the District Council is a "creature" of the con-stitution and laws of the United Brotherhood of Carpenters and Joiners of Amer-ica.7,Upon referring to section 26 of the constitution and bylaws we find thefollowing:JURISDICTION OF DISTRICT COUNCILSSECTION 26. Where there are two or more Local Unions located in one citytheymust be represented in a Carpenters' District Council composed exclu-sively of delegates from Local Unions of the United Brotherhood, and theyshall be governed by such Laws and Trade Rules as shall be adopted by theDistrict Council and approved by the Local Unions and the First General Vice-President.The General President shall have power to order such LocalUnions to affiliate with such District Council, and to settle the lines of juris-diction of such District Council, subject to appeal.District Councils may be formed in localities other than in cities where twoor more Local Unions in adjoining territory request it, or when,in the opinionof the General President the good of the United Brotherhood requires it.TheDistrict Council so formed shall be governed by the same General Laws gov-erning District Councils in cities.Rules for the government of the Local Unions and the members of the,UnitedBrotherhood working in their districts.Also, Laws, governing strike and otherdonations except sick donations, which shall in no way conflict with the Con-stitution and Laws of the United Brotherhood, and must be adopted by a refer-endum vote of, the members of the Local Unions affiliated with the DistrictCouncil and approved by the First General Vice-President before becominglaw, and their representation shall be according to membership.The jurisdiction of the District Council shall be as provided for by theConstitution and Laws of the United Brotherhood and named in their charter.District Councils shall have the power to hold trial for all violations by membersor Local Unions and impose such penalties as they may deem the case requires,subject to the right of appeal under Section 57.The decision of the GeneralExecutive Board on violations of Trade Rules is final.District Councils can-not debar their members from working for contractors or employers otherthan those connected with the Employers' or Builders' Association, nor shallthey affiliate with any central organization whose Constitution or By-Lawsconflict with those of the United Brotherhood.Local Unions other than those working on building material shall not havea voice, vote or delegate in any District Council of the building tradesmen, butmay establish District Councils' of their own under By-Laws approved by theFirst General Vice-President.Examining Boards may be established by District Councils or Local Unionswhere no District Council exists.They shall examine candidates as to theirqualifications for membership in the United Brotherhood and must report theirfindings on all applicants in writing.The examinations shall consist of apractical test in the branch of trade in which the applicant desires employment.The record shows that 17 locals in the Cincinnati,, Ohio, area constitute the'Ohio Valley Carpenters District Council.Geographically the District Council hasjurisdiction over six counties in Kentucky, and extends northward at least 32 milesfrom Cincinnati to Middlet6wn, Ohio.8The Council is composed of "delegates7 See' General Counsel's Exhibit No 6.8 Section 3 of the constitution and bylaws of the, District Council provides : "Juris-diction shall reach from Headquartersin Cincinnati,Ohio,inall directionsto the nextjurisdiction which includes Hamilton, Clermont [not Clearmont as shown in the record],and Brown counties in Ohio ; Kenton, Campbell, Boone, Bracken, Grant, and Pendeltonin Kentucky "_ 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom each of the 17 locals two (2)for each localfor a membershipof 100 or less,and one(1)additional delegate for each additional(100) of membership or,major fraction thereof." 9The officers of the District Council are as follows:Section 9Officers and CommitteesPAR. A-The officers of this District Council, shall be: President, Vice Presi-dent,Recording Secretary,Financial Secretary,three (3) DistrictBusinessAgents,Treasurer, Reading Clerk, Conductor, Warden,, and three (3) Trustees.[Emphasis supplied. ] 10These officers are elected by thedelegatesof the 17 locals.The constitution andbylaws of the District Council provides in section 9, par. D, that "none but regularlyelected Delegates to the District Council shall be eligible to hold officein this Dis-trictCouncil, or be a Delegate to an Allied Body,except theBusinessAgents orthe Recording Secretary."[Emphasis supplied.]We now come to the section of the recording secretary andthe business agentsof the District Council.To the Trial Examiner this is one of the most importantaspects of theissuesherein in regard to the Respondent Unions.The election pro-cedure of the businessagentsand the recording secretary are set forth in section 8(page 9), of the constitution and bylaws of the District Council.llThe recordingsecretary is selected by the membership of the 17 locals that constitute the DistrictCouncil.The businessagents ofthe District Council are selected by the member-ship of the 13 locals which do not have their own business agents. The constitutionand bylaws of the District Council further provides,interalia,in this regard, thatsection 4, par. 4, "District Recording Secretary and all District Business Agentsshall cease to be delegates from their Local Union when elected as District Officers";section 8,par. B, provides that"No Local Union number will be placed on theballot."[emphasis supplied]; par. D, "The balloting for Business Agents, andRecording Secretary shall be done by all the Local Unions simultaneously through-out the District on the Thursday following the 3d Wednesday in June"; and par. E,"The Recording Secretary and two (2) Business Agentsshall be members of LocalUnions in Ohio,and one (1) BusinessAgent shall be a member of a local union inKentucky." [Emphasis supplied.]'The record shows, and the Trial Examiner finds, that at all times material herein,George Osterkamp was the recording secretary, and that George Sauer and RussellWhite are the business agents servicing the Ohio side of the Ohio River, and RussellAustin is the business agent servicing the six counties in Kentucky that are includedin the jurisdiction of the District Council.Sauer's territory in the District Council'sjurisdictional area is from Vine Street, East, and White's from Vine Street, West,Cincinnati, Ohio.The 17 locals making up the Ohio Valley District Council are Locals 2,12 29,224, 415, 698, 703, 712, 739, 785, 854, 868, 873, 1206, 1602, 1454, 1477, and 2578.Four of these locals have their own business agents, negotiate their own collective-bargaining agreements, and admittedly are labor organizations within the meaningof the Act.The four locals referred to are as follows:Local 1454, which is re-ferred to herein as the "Millwright" local, and whose membership is confined solelyto those engaged in millwright work; Local 873 is limited to workers engaged in thework of "laying carpets, linoleum, resilient floor layers"; Local 1477, located atMiddletown, Ohio, 32 miles north of the District Council's office on Vine Street,Cincinnati, Ohio; and Local 1477, which is referred to herein as the "Home Build-ers Local" and the "catchall Local." Its membership consists of carpenters en-gaged in housebuilding, employees engaged in millwork and in production work invarious plants in the Cincinnati area.They are not skilled or journeymen workers.No examination as to their skills in carpentry is requisite for their membership inthe Local,as isrequired in all of the other Locals.Moreover its members do notperform construction work with which we are primarily concerned herein.The record clearly shows that the membership of the Locals that constitute theDistrictCouncil are subject to the constitution and bylaws of the InternationalUnion, the District Council, and the rules and regulations of their local unions, which9 See General Counsel'sExhibitNo. 5, section 4, par. B.10 See GeneralCounsel'sExhibit No. 5.It See General Counsel'sExhibit No. 5.12Historically, the oldest local in the Carpenters Union, its charter having been grantedback in the 1880's. CARPENTERSLOCAL UNION224, ETC.303obviously must conform in the final analysis to the International, the parent body.This brings us to the pertinent question herein, For what purpose were the Localschartered?Why do they exist?Why did they comply with Section 9(f), (g), and(h) of the Act? And finally, Is Local 224 a labor organization within the meaningof Section 2(5) of the Act?After long and careful consideration of the arguments advanced by counsel forthe Respondent Unions on the record at the hearing herein, and particularly in hisbrief, the Trial Examiner is convinced and finds that Local 224 is a labor organiza-tion within the meaning of Section 2(5) of the Act.His reasoning in this regardis predicated on the following: (1) It was created and chartered in the first instancefor the purpose of dealing with employers on behalf of those engaged in the skillspeculiar to the carpenter trade on behalf of employees, concerning wages, hours,and other conditions of employment; (2) the District Council is composed of dele-gates from Local 224, and other locals that constitute the Ohio Valley DistrictCouncil, which admittedly is a labor organization, hence absent Local 224 and itssister locals there would be no District Council; (3) and finally it operates as alabor organization through its delegates to the District Council which admittedlydoes the "leg work" for Local 224, and its sister locals,".so that employeesin each member union participate in council affairs through their representativesor council's executive board."Dinkier-St. Charles Hotel, Inc.,124 NLRB 1302.III.THE ALLEGED UNFAIR LABOR PRACTICESAs indicated above the Trial Examiner is convinced that the only sensible wayto dispose of the issues herein is to separate the cases.By that he has referenceto the fact that the combined cases deal with two different employers neither ofwhom had a single interest in common, at times material herein, except that theywere both engaged in the constructionbusiness,and by necessity compelled to dealwith the Respondent Unions, particularly in regard to the employment of pile-drivers.For this reason the Trial Examiner will first dispose of the Kiewit projectand then the Raymond job. In other words by the combination of the cases theTrial Examiner was and is, literally and figuratively speaking, placed on the "hornsof a dilemma," or as counsel for the Respondent Unions so aptly put it in his brief,"Because of the situation created by the consolidation of the cases, it will be neces-sary [prior to touching upon argument], to separate cases, define the parties ineach case, and determine precisely what allegations apply to what parties in whatcase." 13The Kiewit JobAs the Trial Examiner sees it no one could possibly understand the issues hereinwithout reference being made to the nature of the job that Kiewit had contractedto perform for the United States Army Engineers on the Ohio River, near NewRichmond, Ohio.The record shows that Kiewit was awarded a contract to con-struct a "cofferdam" in the Ohio River, at Shiloh,14 near New Richmond, Ohio, onor about May 9, 1958.The building of the dam was widely publicized in the papers, in particular thosecatering to the building trades, for some time before the contracts were awarded bythe United States Army Engineers.Kiewit was awarded its contract to build the cofferdam on or about May 9, 1958.The record shows that even before Kiewit came into the picture members of theUnions visited the damsite.This is understandable because the Shiloh dam wasbut one ofa seriesof similar projects then under construction on the Ohio Riverfrom Pittsburgh, Pennsylvania, to Cairo,Illinois,all of which were part and parcelof a well-considered plan of the United States Army Engineers to control the waters18 To be sure the Trial Examiner denied the motions to separate the cases filed bycounsel for the respective Respondents at the onset of the hearing herein, primarily be-cause of the statement of the General Counselin regardto his problem of the procurementof witnesses.In retrospect the Trial Examiner is convinced that no one could have fore-seenthe problems that arose thereafter.14 The record for the most part shows the damsite to be "Chilo," however in someplaces it is spelled"Shilo."The Trial Examiner is convinced that it is "Shiloh," and hewill so refer to it hereinHis reasoning in this regard is predicated on the fact that thedamsite was "up river" from New Richmond, Ohio, near the town of Point Pleasant,which was the birthplace of Gen. U. S. Grant. Since Grant was the commanding generalof the victorious Union forces at the Battle of Shiloh (and Pittsburgh' Landing and/orVicksburg),it is natural that the United States dam near his birthplace should be namedafter one of his great victories in the Civil War. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the river, not only for flood control and navigation, but as a part of our overallconservation program.15Again, at this same time similar projects were underway"up-river" at or near Greenup, Kentucky, referred to herein as the "Greenup Dam,"and "down river" at or near Markland, Indiana, referred to, herein as the "MarklandDam." As a matter of fact these jobs were nearing completion at the time Kiewitwas awarded its contract on May 9, 1958.As indicated above Kiewit's job was to construct a cofferdam on the Ohio side ofthe river.The cofferdam was the first step in the ultimate construction of a damand locks on the Ohio River.That the Kiewit project was one of many that wereto follow at the damsite is indicated by the fact that Kiewit was to receive $1,800,-000, for the construction of the cofferdam, while the entire project was to costaround $80,000,000.The record clearly shows that after Kiewit was awarded its contract, the dam-site wasvisited regularly by members of the Unions involved herein, for the obviousreasonthat it was located in the geographical jurisdiction of the District Council,and might possibly be the source of jobs for many of them in the future, particu-larly those whose livelihood depended upon the construction industry.isBefore we get into the complicated issues involved herein, the Trial Examiner isconvinced that a resume of the testimony as regards the construction of a coffer-dam, and its purpose should be set forth herein.To begin with, a cofferdam is aseries of circular containers (in this case, 60 feet in diameter), linked togetherwhich eventually form a dam.The containers are fabricated from long sheets ofsteel which are driven into the bed of the river by a piledriver.When the cofferdamis all linked together, and/or completed, then the water and debris is pumped outand removed from the area inside it.17After this is done, the bed of the river isready for the construction of the goal of the project, in this case a series of locksand a dam on the Ohio River, referred to herein as the Shiloh Dam.isThe containers or cylinders referred to above are constructed from strips of steel76 feet long and three-eighths of an inch thick.They are linked together by thepiledriver crew which, the record indicates, consists of five or six men called pile-drivers and one of whom must be a certified welder.The Carpenter's Union hasjurisdiction over piledrivers.The cofferdam when completed consisted of 56 "cells" or containers, and wasabout, 1 mile long and extended out into the Ohio River approximately 550 feet.19,From what the Trial Examiner gleans from the record, Robert Sauer, businessagent for the District Council, met with Robert B. Kitchen, Kiewit's general super-intendent in charge of the Shiloh job, shortly after it had been awarded the contracton May 9, 1958. The meeting was at a trailer camp near New Richmond, Ohio. Atthe meeting Kitchen informed Sauer that the job was to be constructed under theKentucky Heavy and Highway Agreement,20 and that the terms and conditions ofemployment were to be worked out at a conference with the "Louisville, Kentucky,area Carpenter's Union." Sauer told him, in substance, that he was in error in thisregard,because the damsite was within the geographical area of theOhio ValleyDistrictCouncil's jurisdiction,which as noted above included Clermont County,Ohio.That Sauer's statement was of grave concern to Kitchen is amply demonstratedin the record. Suffice to say at this time that there is a considerable difference in thewage structure of the two agreements. For example, under the Kentucky Heavy andHighway Agreement, Kiewit would be required to paytimeand one-half for overtime,while under the District Council's agreement it would be required to pay double timefor overtime.Naturally this was of grave concern to Kiewit because its bid on theproject was predicated upon the terms and conditions of employment as set forth inthe Heavy and Highway Agreement, and was one of the important questions to bediscussed at the Louisville conference 21The record shows that this problem wasis This is a matter of common and notorious knowledge, particularly to those who recallthe disastrous floods of 1937.10 The importance of this observation will be apparent below.17 In this case out of the Ohio River.For a description of the operation see the testimony of Robert P. Kitchen, generalsuperintendent of Kiewit,who was in charge of the job we are, concerned with herein, atpages 303 to 320, and Respondent Unions' Exhibits Nos. 3, 4, and 5.10The testimony in the record for the most part refers to the containers as "cells "20 See General Counsel's Exhibit No. 8.21When Kiewit bid on the job it literally applied theofficialboundary line of Kentucky,which-is the northern bank of the Ohio River.There is no "middle of the river"Isnebetween either West Virginia and Ohio,or between Kentucky and Ohio, Indiana andIllinois.The boundary line was set by the terms of what is historically styled "The CARPENTERS LOCAL UNIUN.224, ETC.305finally settled byan internationalvice president of the Brotherhood of Carpentersand JoinersUnion, who enteredinto an agreementwith Kiewit that 10 of the cells onthe Ohiosideof the river were to be constructed under the District Council's termsand conditions of employment,or asreferred to in the record "under the BuildingTrades Agreement,"22and the remaining46 cells under the Kentucky Heavy andHighway Agreement.On or about May 15, 1958, representatives of Kiewit and the District Council metat the Gibson Hotel in Cincinnati, Ohio.Kiewit was represented by Kitchen andRichard Coynes,one ofits attorneys from Omaha, Nebraska.The District Councilwas represented by George Osterkamp, recording secretary, and Sauer, White, andAustin,its business agents.As the Trial Examinersees it,at this time no final de-termination had been maderegardingwhether or not the Heavy and Highway Agree-ment or the District Council's standardagreementin the Cincinnati area would applyto the Kiewit job.However, this matter was discussed at some length at the meeting.Insofar as theissuesherein are concerned the most important matter discussed wasthe availability of manpower in the area that Kiewit could rely upon to constructits cofferdam at the Shilohdamsite.The record shows that this was the first jobfor Kiewit in the Cincinnatiarea.Quite naturally it looked to the District Councilfor assistance in this regard, which we all know is common practice in the construc-tion industry; and was undoubtedly the primary purpose of the meeting.Kiewit wasaware of the dams and locks under construction at Greenup, Kentucky, and Mark-land, Indiana,and was in a position to estimate their completion, and contemplatedusing someof the experienced workmen who had been employed,on those jobs, themost important being piledrivers.Sincethis is a highly skilled craft and under thejurisdiction of the Carpenter's Union, Kiewit by necessity was compelled to go tothe logical source of such manpower, the Ohio Valley District Council of the Car-penter's Union.From what the Trial Examiner gleans from the record there werevery few piledrivers available in the Cincinnatiarea.According to Osterkamp, whoclearly was in a position to know, there were around 30 to 40 piledrivers in the entirearea.In addition the record shows that at thistimethere was another pile-drivingjob in the area (the Raymond job) that wasusing at least someof the piledriversthat Osterkamp had reference to.The agreements ultimately reached by the partiesat thismeetingwill be discussed and disposed of below. Suffice it to say at this stageof the report that the agreements allegedly reached are the basis of the GeneralCounsel's complaint in Cases Nos. 9-CB-501 and 9-CB-621. Let us now look atthe complaint.As indicated above, the Regional Director for the Ninth Region issued his com-plaint againstthe Respondent Unions involved in the Kiewit project on April 14,1959, in which healleged,inter alia,asfollows:Pursuant to an oral exclusivehiring agreementbetween the Respondents andKiewit, in effect at all times material hereto, Kiewit was caused to hire and didhire exclusively through the Respondents, only employees, as carpenters andpile drivers, who were cleared for employment by or sponsored by the Respond-ents, at Kiewit's construction project at the New Richmond Dam.At all times material hereto, pursuant to the oral exclusive hiring agreementalleged above, the Respondents regularly collected from Kiewit's carpenter andpile driver employees at its New Richmond Dam projectinitiationfees, dues,non-membershipdues, assessments,dobie and work permit fees, thenames ofsaid employees other than Gene L. Falls, Glen Beckett, John Ellison, K. L.Locke, W. M. Parmley, Junior Cheek, Edward Fisher and Goodloe Gay as wellas the exactamountsof whichsaidcollections are unknown to the RegionalDirector.On or about July 10, 1958 and thereafter, pursuant to the exclusive hiringagreement alleged above, the Respondents by and through their agents RobertOrdinance of 1787."Under the terms of the ordinance, Virginia ceded all of her right,title, *and interest to her claims of territory north of the Ohio River, and Connecticutceded her claims to a strip of land approximately 120 miles long and 30 miles widerunning from the western line of Pennsylvania westward along Lake Erie, commonlyreferred to as the "Conn. Reservation," to the "United States" which was then in processof creation.From this action stemmed the States of Ohio, Indiana, Illinois, Michigan,and Wisconsin.One of the terms of the ordinance was the abolition of human slavery.What Kiewit failed to take into consideration when it bid on the Shiloh job was thegeographical jurisdiction of the District CouncilThis explains the presence of an inter-national vice president at the Louisville, conference.See General Counsel's Exhibit No. 9. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDSauers and George Osterkamp, and other agents whose names are unknown tothe Regional Director, attempted to cause and caused Kiewit to refuse to rehireFalls for pile driver work at said project, because he was neither cleared for norsponsored by the Respondents, for such employment.By the-acts and conduct alleged above, the Respondents have engaged in un-fair labor practices, "affecting commerce" as defined in Sections 8(b)(1) (A)and (2) and Sections 2(6) and (7) of the Act respectively.On April 15, 1959, the Respondent Unions filed answers through their counsel,Robert A. Wilson, in which they admitted that Local 224 and the District Councilwere labor organizations within the meaning of the Act, but denied the commissionof any of the unfair labor practices.Thereafter on June 2, 1959, they filed amendedanswers to the complaint in which they made practically the same admissions anddenials as in their original answers, with this one important change, in its amendedanswer Local 224 denied that it was a labor organization within the meaning ofthe Act.Since the Trial Examiner has disposed of this question above he seesno necessity for reiterating the issue in this section of the report.Suffice it to saythat the only reason he has rementioned the complaint and the answers of theparties is to pave the way, so to speak, for the disposition of the issues herein.After wading through hundreds of pages of testimony the Trial Examiner cannotresist paraphrasing the famed pamphleteer whose writings kept alive and sparkedthe waning -hopes and ideals of our ancestors at Valley Forge: this is indeed acase to "try men's souls." 23To the Trial Examiner, at least the record herein isa maze of contradictions, with witness after witness on both sides of the aisle ad-mitting and denying in the same breath, in a manner suggestive of "negative preg-nantism" of a bygone age.24Other than this observation the Trial Examiner hasno further comment in this regard.The record shows that there were several meetings between Kitchen as the repre-sentative of Kiewit and Sauer and Osterkamp as representatives of the DistrictCouncil during the months of May, June, and July, 1958. Some were at the jobsiteand at least one at the Gibson Hotel in Cincinnati, Ohio.The record is so con-fused in this regard, particularly as to dates, that the Trial Examiner is convincedthat the only solution to this problem is to set forth herein his ultimate findingsas to just what agreement the parties arrived at insofar as the construcion of thecofferdam at Shiloh is concerned.As the Trial Examiner interprets the record there is no substantial evidence tosupport the General Counsel's position that "Par. 5-Pursuant to oral exclusivehiring agreement between Respondents and Kiewit, in effect at all times materialhereto, Kiewit was caused to hire anddid hire exclusively through the Respondents,only employees,as carpenters and piledrivers, who were cleared for employmentby or sponsored by Respondents, at Kiewit's construction project at the New Rich-mond Dam." 25The Trial Examiner's finding in this regard is not necessarily predicated upon theprimarily upon the very nature of and the location of the job.Nor is his findingin this regard to be considered as disposing of the other issues that are inherent inthe agreement that was actually worked out by the parties prior to and after thejob started.Let us first dispose of the "exclusive hiring hall" theory of the General Counsel.In the first place, the record shows without contradiction that there were very fewpiledriver members of locals under the jurisdiction of the District Council.Oster-kamp estimated that there were around 30, out of a total membership of about3,000.The record also shows that at the time the Kiewit job was in progress someof these same piledrivers were employed on one of Raymond's jobs in the city ofCincinnati, Ohio.Hence it is obvious that the District Council by no stretch of theimagination could furnish the piledrivers needed for the Kiewit job, which eventu-ally reached a peak of at least 6 crews, which would require approximately 36 to40 piledrivers, or more,thawwere in the entire area. It must be borne in mind thata piledriver's job is not performed in a "bed-of-roses" atmosphere, so to speak, but23 Thomas Paine, often referred to as the "Pamphleteer of the American Revolution."u From a common law pleading styled a "negative pregnant,"which was not onlyfrowned upon by the courts in an earlier age but fatal to the pleader as a defense deviceas well."Adenial in such form as to imply or express an admission of the substantialfactwhich apparentlyiscontroverted,or a denial which although in theform of atraverse, really admits the important facts contained in theallegationsto which it re-lates.Cramer v. Aiken,63 App D.C 16, 68 F. 2d 761, 762."25Paragraph 5 of the complaint. CARPENTERSLOCAL UNION224, ETC.307to the contrary, because he not only is constantly subjected to the whims andcaprices of the weather, but at least one of the crew on the Kiewit job had to workalone 76 feet up in the air.This factor alone would tend to explain the scarcityof piledriver members in the jurisdictional area of the District Council.Faced with the foregoing facts Kiewit of necessity was required to hire piledriversfrom the "river-bank," without first clearing them through the District Council.What happened after they were hired is another story and will be dealt with below.As indicated above, Robert P. Kitchen wasat all times material herein the super-intendent for Kiewit in full charge of the project.He was assisted in the per-formance of his job by the following assistant superintendents: Zynn Wilson, WesBethye, Bud Cole, and Bob Snap.According to Kitchen, he and the assistant superintendents "normally" had soleright to hire and fire.What Kitchen meant by "normally" is one of the issuesherein, and will be disposed of below. Suffice it to say that the record shows thatthe stewards for the District Council likewise had more than a passive role in thisregard.The stewards were the District Council's agents on the job.They were all ap-pointed by Sauer, its business agent at all times material herein.While it is truethat there is some evidence in the record that the firstman onthe job ordinarilywas the steward, nevertheless the Trial Examiner is convinced and finds that insofaras the Kiewit job is concerned, Sauer selected and appointed the stewards.Therewere three stewards on the job at times material herein: Glenn Beckett on the dayshift,Eddie Fisher on the second shift, and Paul Howell on the third shift.The Trial Examiner has found above that there was no "exclusive" hiring hallagreements between Kiewit and the District Council.By this statement he referredto the fact that Kiewit did hire "men from the bank."We now come to the actualpractice, or in other words what was the arrangement between Kiewit and theDistrict Council.The record shows that at times Sauer and Osterkamp admitted that Kiewit calledthe District Council's office for piledrivers, and that they referred qualified membersof the Union to the job.On the other hand they emphatically denied that suchwas the practice.The only answer to such confused testimony is toexamine care-fully the testimony of each in the light of the record as a whole, and in particularwith that of Kitchen. In view of the Trial Examiner's ultimate findings herein hedeems it unnecessary to burden this, already a too-lengthy report, with a page-by-page resume of the testimony of these witnesses. Suffice it to say that he will con-fine himself to what he considers the "high-spots" of their testimony.Let us first look at the testimony of Kitchen.As indicated above he was Kiewit'ssuperintendent in charge of the job at all times material herein.According to Kitchen it was Kiewit's practice to operate on the same basis asother contractors in the area where it had a job, insofar as any particular union'sjurisdictionwas concerned.Though he denied that there was any so-called hiringhall understanding or arrangements between Kiewit and the Respondent Unions, hedid testify to the effect thatif the Union could not furnish the men at the times heneeded them,then he could "get them wherever he could." The Trial Examineris inclined to and does find from this admission of Kitchen, when considered in thelight of (1) the admissions of Sauer and Osterkamp, and (2) the testimony in therecord as regards the role played by the stewards on the job, that Kiewit, eitherthrough Kitchen or one of its superintendents, did have anoralagreement, practice,or understanding with the District Council to keep in its employ only those pile-drivers who had either been approved by the District Council, or those who hadbeen approved by thestewardson the job after they had met the required tests asset forth in section 30 of the constitution, bylaws,, and trade rules of the Ohio ValleyCarpenters District Council, pertinent excerpts from which follow below:PAR. A-The first member on any job (foreman accepted) shall be Stewarduntil the Business Agent arrives.The Business Agents shall appoint all Ste-wards, who shall fill out and send in Steward's report cards weekly to theDistrict Council.PAR. B-The Steward shall immediately see that all carpenters on the jobhave the current working card or bona fide permit, and all members comingon the job thereafter shall show working credentials to the Steward beforestarting to work.PAR.C-The Steward shall take care of sick or deceased members, andnotify the office of all cases of sickness or accidents.Also take care of thetools of any sick, absent or injured members and send same to the office at thecompletion of the job.614913-62-vol 132-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDPAR. D-The Steward shall report to the office immediately any infraction ofthe Rules or Agreement.PAR. E-The Steward shall have the power to examine the pay envelope orpay check of any member on the job,upon the order of the Business Agent orDistrict Secretary.PAR. F-Any Steward who is discriminated against for performing his dutiesas such,shall, upon proper investigation by the Business Agents(and foundtrue), be given the protection of the Organization.PAR. G-If at any time the weather is too bad to work, the Steward or Busi-ness Agent shall order the members to stop work until it moderates. If themajority of carpenters on the job decide to leave, such shall prevail.Anymember refusing to stop work or leave job shall be subject to fine or removalfrom the job, or both.PAR. H-The first member starting to work on a job shall notify the DistrictCouncil office of the location of the job.PAR. I-No foreman shall act as Steward except by orders of the DistrictCouncil.The Trial Examiner has found above that Kiewit did hire piledrivers from "theriver bank."The record shows without contradiction that a great number of theseemployees went out to the damsite, on their own initiative and were hired by Kiewitupon the recommendation of men who were already on the job.To the TrialExaminer there was nothing unusual about this procedure, for the simple reasonthat in most instances the men had worked together on other pile-driving jobs in thearea.Kitchen, in the course of his testimony, admitted that after these men werehired "they," meaning the superintendents on the job, "told the Union Stewards"of their action in this regard.As indicated above, this phase of the case will bedealt with below. Suffice it to say at this time that Kitchen by this admission hasconvinced the Trial Examiner that the District Council's bylaws were enforcedthroughout the project insofar as thetenure of employment of the piledrivers onthe job was concerned.The Trial Examiner has set forth herein above section 30of the District Council's bylaws which set forth the duties of the stewards.Again,the record clearly shows that Sauer, the business agent in charge of the projectfor the District Council, called at the jobsite at least once and sometimes twice aweek and checked the activities of the stewards (which he himself had designatedon each shift).One would bemost naiveto believe that he merely called at thejobsite to check up on the sanitary and safety conditions provided by Kiewit forthe benefit of its employees, especially in view of the plain language of the con-stitution and bylaws of the District Council 26Further evidence of the Trial Examiner's finding in regard to the enforcementof the District Council's bylaws on the Kiewit job is found in the testimony ofSauer himself.According to Sauer he went to the jobsite on the afternoon of May26, 1958, the day the job started, for the primary purpose of appointing GlennBeckett steward.He was accompanied by Robert Tackett, an organizer for theCarpenters' Union, and Russell Austin, one of the business agents for the DistrictCouncil.When they arrived at the jobsite they met with the following piledrivers:Gene Falls, the Charging Party herein, "Tex" Parmley, Sam Spade, John Ellison,and Glenn Beckett."Bud" Cole, Kiewit's assistant superintendent on the shift wasalso present.The first thing that Sauer did was to check "'all the boys' cards andmade Beckett the steward, the ones that had cards." 27 Shortly after Sauer ap-pointed Beckett steward, Zynn Wilson drove to the jobsite and walked over to thegroup.After Sauer had finished talking to the piledrivers he told Wilson that hehad appointed Beckett as the steward on the job. Since this was on or about thefirstday of the job there was only one shift working and he would be the onlysteward on the job.Actual pile-driving did not get underwayuntila week or two later. The recordclearly shows that there was a lot of preliminary work to be done before the iobactually got underway, such as unloading equipment, storing it, and a host of othersimilar duties that the pile-driving crew was expected to do.That the stewards were expected to follow section 30 of the District Council'sconstitution and bylaws is evidenced by the following pertinent excerpt from Sauer'stestimony: 28Q. (By Mr. WILLIAMS.) What are the duties of a steward? They are set outin your-26 See General Counsel's Exhibit No 52Quotes from Sauer's testimony at page 590 of the record28 Seeinfrafor excerpts from section 30. CARPENTERSLOCAL UNION224, ETC.309TRIAL EXAMINER: I know, but let's have the witness' testimony.Q. (By Mr. WILLIAMS.) Trade rules and bylaws, are they not? Could youtell us what they are?A. In other words, the duties of a steward is to bethe union's representativewhen the business agent is not there to protect the safety standards, to checkthe men to see that they have suitable water and see that no other trade in-fringes on our trade autonomy,to keep a record of themen's dues,if theyare paid or not.TRIAL EXAMINER:And to see they are members ofthe union?The WITNESS:Yes, orotherwisethey would notify us when themen startedto work.TRIALEXAMINER: I see.You have that sort of an understanding with Kiewit, didn't you?The WITNESS:We had an understanding that we would have stewards onthe job.TRIAL EXAMINER: Sure.The WITNESS:Which that is thenormal procedurewith all contractors thatwe work with.TRIAL EXAMINER: And what you did, you hadan agreementwith-under-standingwith Kiewit that the steward would havethe dutiesthat you testifiedto; is that correct?The WITNESS: That's right.TRIAL EXAMINER: All right.The WITNESS:It's filled outin here.[Witness refers to General Counsel'sExhibit No. 5.]TRIAL EXAMINER: I understand. [Emphasis supplied.]From what the Trial Examiner gleans from the recordSauersent Falls, SamSpade, John Ellison, and Glenn Beckett onto the job on the morning of May 26,1958, at the request of Kitchen.According to "Tex" Parmley, he was hired byKiewit at the jobsite.Since both Kitchen and Sauer refer to "five" men in theirtestimony, as to the number that the Union was to send out to the job on themorning of May 26, 1958, the Trial Examiner is convinced that Sauer was awarethat Parmley had been hired by Kitchen or Wilson before the job started and thatitwas for this reason that he included him in the names of piledrivers set forthabove.Since Sauer admitted that he kept in touch with Kitchen, Wilson, and otherofficials of Kiewit by telephone while the job was underway, it is reasonable to inferthat he had been advised that Parmley would be at the jobsite on the morning thatthe job started.The above observation of the Trial Examiner is predicated not only uponParmley's undenied and uncontradicted testimony that he called at the jobsite onmany occasions before it started,29 but upon the testimony of numerouswitnessesherein, that it was the custom of members of the Carpenters' Union to call at thesiteof construction jobs, both before and after they started, in their search foremployment. Such was the situation at the Kiewit job.On one of his trips to thejobsite, he met Zynn Wilson and Bud Cole. This was on Saturday, May 24, 1958,2 days before the job started. In the course of his conversation he pulled hisCarpenters' card out of his pocket and showed it to Wilson, who did likewise.Parmley testified that this was common practice in the construction industry.TheTrial Examiner credits his testimony in this regard, primarily because witness afterwitness testified at the hearing herein that this was the custom.He also creditsParmley's testimony that he got his job through his own efforts, and not throughthe Respondent District Council.While it is true that the record shows that hehad "checked in" with the District Council about a year before he went on theKiewit job, there was no requirement legal or otherwise that he had to sit aroundand wait until he was given a "permit" or "referral" slip from the District Councilbefore he could go to work.Here again, Parmley's testimony, as well as that ofother witnesses, impressed the Trial Examiner of the independence of carpentersas craftsmen, and their pride in securing their own jobs, and passing word along totheir fellow craftsmen of the availability of jobs at construction projects.Parmley,commonly referred to as "Tex" in the record, impressed the TrialExaminer as an"independent sort" of a person, and fundamentally an honest witness.Let us now consider Osterkamp's testimony, a great portion of which was devotedto the setup and operation of the Ohio Valley District Council. It was his job asrecording secretary to administrate the rules of the District Council, as set forth inits constitution and bylaws, and to keep its records.As indicated above, he was" The record shows that he lived nearby in a trailer camp 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDelected to his position by the members of the 17 locals that make up the Council.His testimony in regard to the various meetings between the representatives ofKiewit and the District Council are along the same line as that of Kitchen andSauer which has been referred to above. Insofar as any agreement between theDistrict Council and Kiewit is concerned, his testimony in substance was that hetold Kitchen that they would "cooperate" with Kiewit in the completion of the job;and that "the cooperation meant that we would send up whoever was available andthat he would do the hiring there, that's the basis of the cooperation."He admittedthat he received telephone calls from Zynn Wilson, one of Kiewit's superintendentson the job, from time to time in regard to sending piledrivers to the jobsite, and thathe in turn would sent whoever was available at the time. If none were around theunion hall at the time he would try to contact them by telephone at their homes.As indicated above, each crew of piledrivers had a foreman.According to Oster-kamp, under the District Council's agreement with employers, where five or moremen are employed one must be designated as foreman by the employer.30One of the most important issues herein involves the issuance of "permits" and/or"referral" slips from the District Council as prerequisite to the procurement of em-ployment on the Kiewit job.This is particularly so in 'regard to the "out-of-town"piledrivers who were employed by Kiewit.As the Trial Examiner interprets Osterkamp's testimony regarding "out-of-town"piledrivers or carpenters who come into the geographical area of the District Councilto work, they are required to (1) either join a local union in the District, or (2)retain his membership in his home local and pay dues prevalent in the Cincinnatiarea, and that all it actually amounts to is to keep the man in good standing in theCarpenter's Union.After the man has complied with the rules in this regard heisgiven a "permit" which he carries in his pocket "like a working card " 31Thepermit asissued by the District Council is set forth below:OHIO VALLEY CARPENTERS'DISTRICTCOUNCIL1228Walnut StreetPackway 2627[Union 78 Label]SPECIAL PERMITCINCINNATI, -------- 19__This is to certify that ---------------------- is entitled to work on thispermit until -------------- evening ------ 19----$------------------------------------Secretary of District CouncilAccording to Osterkamp the permit is the same as a receipt and has nothing to dowith a person's employment.However, he later testified to the effect that if a mem-ber from another local came into the area and went to work without transferringhismembership into a Cincinnati local, or did not "pay the equivalent in dues, hewould be in violation of the Laws of the Brotherhood and that charges could bebrought against him and he could be fined."He insisted,however, that the Dis-trictCouncil did not "force his removal from job."Here again we must look tothe testimony in the record of other witnesses regarding Osterkamp's credibility asa witness,for example, ,that of Loman,Johnson,and Taylor.In the considered opinion of the Trial Examiner Osterkamp's testimony in regardto the Kiewit agreement is of the utmost importance.To begin with he emphat-ically denied time and again in the course of his testimony that there was any hiringagreement between Kiewit and the District Council,except that the District Councilwould send men out to the job when Kiewit called the office.Moreover,he stressedthe point that Kiewit could hire whomever it pleased and that this was of no con-cern to theDistrictCouncil.On the other hand, he testified that Kiewit agreed towork under the terms and conditions of employment of the "1958-1959 CarpentersAgreement"between"The Building Division,Cincinnati Chapter,Associated Gen-eralContractorsOf America, Inc., and The Ohio Valley Carpenters'District-Council,32 hereinafter referred to as the Union .3330 See General Counsel's Exhibit No 9, article VII.31Quotes from Osterkamp's testimony.3= See General Counsel's Exhibit No 93°For reasons which will be apparent below attention is calledto thefactsthat theDistrict Counciltothe party to the agreement,not Local 224. CARPENTERS LOCAL UNION 224, ETC.311That the above agreement was considered of importance by all the parties attheir discussion at the meeting on May 1, 1958, at the Gibson Hotel was emphasizedby Osterkamp in his testimony wherein he said that ".. . At no time was anythingdeviated from this particular contract"(indicating General Counsel's Exhibit No. 9).In view of his testimony let us look at articles IV and V of the agreement:ARTICLE IVRECOGNITION AND PROCEDURE-SECTION 1. The Employer recognizes theUnion as the sole and exclusive bargaining representative of all carpenters in theemploy of the Employer for the purposes of collective bargaining concerningwages, hours of employment, and all other conditions of employment.SECTION 2. The term "Carpenters," as used herein, shall mean all employees ofthe Employer coming within the jurisdiction of the United Brotherhood ofCarpenters and Joiners of America, as recognized and determined by theNational Labor Relations Board and the National Joint Board for the Settle-ment of Jurisdictional Disputes.SECTION 3. Both parties to this Agreement agree to abide by the terms andprovisions of the Agreement, effective May 1, 1948, as amended by Agree-ment, effective October 1, 1949, creating the National Joint Board for theSettlement of Jurisdictional Disputes.In particular, both parties agree toArticle V, Section 5, of the Agreement, which states: "Any decision or inter-pretation by the Joint Board shall immediately be accepted and complied withby all parties signatory to this Agreement."The Employer and the Union further agree that there will be no stoppage ofwork during the period pending a jurisdictional decision.ARTICLE VUNION SHOP-The Employer agrees to require membership in the Union,as a condition of continued employment of all employees covered by thisAgreement, within thirty-one (31) days following the beginning of such em-ployment or the effective date of this Agreement, whichever is the later, pro-vided the Employer has reasonable ground for believing that membership isavailable to such employees on the same terms and conditions generally ap-plicable to other members and that membership is not denied or terminatedfor reasons other than the failure of the employee to tender the periodic duesand initiation fees uniformly required as a condition of acquiring or retainingmembership.Later on he testified in regard to the above agreement and the District Council'sconstitution and bylaws as follows:Q.Would you explain to the Trial Examiner, and on this record, just howyou operate relative to jobs in this area?A. You mean how I personally, or the general practice of the-Q. How the Union operates, the Carpenters District Council?A. First of all, this we have to recognize as our Bible from job relationships[indicating].Q. That's General Counsel's Exhibit-A. Employer-employee relationships.We represent the members.Q. By this you mean General Counsel's Exhibit Number 9?A. That's right.The bylaws and constitution is a matter that the member agrees to live by,he takes an obligation to live by it.[Emphasis supplied.]As indicated above, the testimony of both Osterkamp and Sauer has posed abaffling problem to the Trial Examiner, as to their credibility as witnesses.Forexample, Osterkamp testified at times that the constitution and bylaws of the Inter-national, The Ohio Valley District Council, and the agreement between the Asso-ciated Contractors of America and the District Council are not only binding on theDistrict Council, its membership, and officers, but the terms and conditions as setforth in the agreement with the Associated Contractors was "their Bible."Later onhe testified that certain sections of the foregoing documents are "never enforced."Let's take a look at an excerpt from his testimony that illustrates this observationof the Trial Examiner:Q. Now, let's get into the interpretation of these laws.Mr. Williams wasdiscussing these things to some extent.TRIAL EXAMINER: What exhibits?Mr. WILSON: Five. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. OSTERKAMP: Five was Constitution,By-lawsand TradeRules of theOhio Valley.TRIALEXAMINER:That'syour exhibit.That's admitted,isn't it?Mr. WILLIAMS: Yes.TRIAL EXAMINER: That takescare of it.The reason I said that was I havea listof the Respondent's exhibits and I have a number "five" marked. That'sbeenadmitted, I know that.Mr. WILLIAMS: Right.Mr.WILSON: Now, directing your attention to section twenty-five onpagethirty-two.Mr. WILLIAMS: Twenty-five?Mr. WILSON: Yes, section twenty-five,pagethirty-two.Direct your attentionto paragraph G which says any carpenter, foreman or other member in thisDistrict who employs or works carpenters without working bona fide permitin this District shall be fined for the first offense and for the second offense heshall be ruled off the job for the duration of the job.How does, how is thatinterpreted and applied?A. (By Mr. OSTERKAMP.) Bob, that is not very often ever applied in anymanner.In other words there are certain paragraphs in here that just can't beenforced under the Federal laws at the present time.Now, in the event in thisparticular paragraph hereif a man isworking under the terms and petition ofour contract, there is nothing we can do about it.Regardless of whether hehas a working permit or a working card, so long as he is working under the termsand receiving the wages and condition of our agreement, that's as far as we cango with it at the present.Q. In other words youinsist.A. Oh, definitely, we haveto insiston the contract.Q. None of your members work with anybodyunlessit is on your work andunlessthey are working under the terms and conditions of the Carpenters Union.Is that correct?A. Of the contract.Q. Of the contract.A. That's right.[Emphasis supplied.]In the considered opinion of the Trial Examiner the only possible approach to asolution of the baffling and confusing testimony of Osterkamp and Sauer is to con-sider it in the light of the whole record, particularly the testimony of witnesses whoworked on the Kiewit and other jobs in the area and "run afoul" of the DistrictCouncil's constitution and bylaws as applied in actual practice on the job.Let usfirst consider the testimony of Frank Taylor, who was "permitted" to work for afew days on the Kiewit job by the District Council.According to Taylor he called at the jobsite sometime around the middle of July1958 to inquire about a job.At the time he was a certified welder.While he wasthere he saw Bud Cole, one of Klewit's superintendents, with whom he had workedon the St. Lawrence Seaway project.Cole told him ". . . that they could use myservices and told me to go to the union hall, pick upour[sic]permit to go towork." 34Taylor went to the union hall, that is, to the District Council's offices, andtalked to Bob Sauer about the job. Sauer gavehim anapplication to fill out, andcollected a $5 fee from him.He asked Sauer if it would be all right for him to goon out to work because "they wanted me to go to work on thenextshift."By thathe meant the second shift which was from 4 p.m. to 11:30 p.m. Sauer replied asfollows ". . . I can't stop you fromgoingto work."Taylor then went on out tothe job, and went to work. On the next day he went back to the union hall and wentbefore theexaminingboard.After theexaminationhe went back to work, andworked out the shift without any trouble.What happened on the next shift is adifferent story.As the Trial Examinerseesit the examining board of the District Council rejectedTaylor's application for a permit to work on the Kiewit job.When he reported towork the next afternoon, the pile-driving crew to which he had been assigned byBud Cole walked off the job. According to Taylor he heard Edward Fisher, thesteward on the job, tell one of the crew ". .. I am not working with him. . . . Ican't afford to pay a $500 fine."Fisher denied that he made the above statement.He did, however, admit thatthe crew walked off the job and was sent home, because of a "bad water" situation.According to Fisher some of the men on the crew became ill, and were vomiting,14Quotes from Taylor's uncontradictedand undeniedtestimony which is credited by theTrial Examiner. CARPENTERS LOCAL UNION 224, ETC.313and that this was the reason that they walked off the job.He further testified thatthe drinking water was so bad that the U.S. Engineers "finally made them quit usingit" and eventually secured a new supply for them.From the foregoingit isobvious that the Trial Examiner is faced with aseriousquestion regarding the credibility of the witnesses, Taylor and Fisher.After care-ful consideration the Trial Examiner is inclined to and does credit Taylor's testi-mony inregard to the above incident. Several factors have persuaded him, one ofwhich is the fact that Fisher as steward on the job had no alternative in the matterunder the Ohio Valley District Council's constitution and bylaws, particularly sec-tion 30, paragraphs B and D, which has been set forthin totoherein above.As theTrial Examiner sees it Fisher, not only as the steward on the shift, but as a memberof Local 854, Madisonville, Ohio(one of the locals that was within the geographicjurisdiction of the Ohio Valley District Council of the Carpenters Union),35 he wasrequired to abide by the constitution and bylaws of the District Council, particularlysection 24.36Section 24PAR. A-No member of the affiliatedlocal unionsof this District shall workon a job with any person who is employed in any of branches or subdivisionof the carpentry industry, unless such person is a member of the United Brother-hood of Carpenters and Joiners of America and in possession of the quarterlyworking card and button on bona fide permit, nor shall he permit anyone butmembers of the United Brotherhood of Carpenters and Joiners of America toassisthim in the handling of any and all material, tools or equipment used incarpentry industry, after such material or equipment has been delivered on thejobsite.For conviction of any violation of this section he shall be fined, dis-barred from the job, or suspended for three (3) months.PAR. B-No member will use, handle,install,or erect any material producedor manufactured from wood not made by members of the United Brotherhood.The Trial Examinerisnot unmindfulof the testimony of Osterkamp and Sauerthat such sections of the constitution and bylaws were rarely if ever enforced.Hehas disposed of their testimony to some extent above, and will have more to say inthis regard below.Another persuasive factor in the Trial Examiner's resolution of the credibilityissuenow before him was Taylor's uncontradicted and undenied testimony regard-ing thefollowing conversation he had with Superintendent Bud Cole shortly afterthe crew walked off the job:Q.Well, then, you say this-You heard this steward say he wouldn't workwith you, then what happened?A. The men started walking off the job.Q.Well, then how long did you continue to work, then?A.Well, possibly an hour, finally Bud Cole, the superintendent hollereddown where I was working and said, "Come on out, I can't run the job withone man." And he told me to go on home and come back the next morningand see how they getthingsthrashed out, which I did, and when I went backto go to work my next shift, when I had the appointment, why they gave memy time.Q. Paid you off?A. Paid me off.And Bud Cole told me that thiswas not hisdoing,he said,"I got my ordersfrom Omaha."Mr. WILSON: He said what?The WITNESS:He said,"This is not my doing, you did your work well, butI got my orders from Omaha from the head office."TRIAL EXAMINER: Who said that now?The WITNESS: Bud Cole, the superintendent.Q. (By Mr. WILLIAMS.) He was your superintendent.A. He was my superintendent.The Trial Examiner has indicated above the difficulty he has encountered in re-solvingthe credibilityissue asto the testimony of Sauer and Osterkamp in regardto the practice of the District Council in situations such as the Taylor incident above.With this in mind the Trial Examiner now turns to whathe considersthemost13Local 854, like Local 224, was one of the regularly chartered Locals that made upthe Ohio Valley District Council. Seeinfra10 See General Counsel's Exhibit No 5, page 31 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersuasive evidence in the record regarding the practice of the District Council'sofficers and agents.Moreover, this evidence has been a most compelling factor inhis ultimate determination of the Taylor incident.He has reference to the testimonyof Earl Johnson and Herschel Toman who at the time of the incident which we areabout to relate herein were employees of the Knowlton Construction Company,Bellefontaine,Ohio.At times material hereto it was engaged in the constructionof a schoolhouse at Indian Hills, a suburb of Cincinnati, Ohio. Johnson was thesuperintendent on the job, and Toman was one of the foremen. Both were mem-bers of the United Brotherhood of CarpentersandJoiners Union, Local 104, Dayton,Ohio.Johnson testified in substance that on or about June 24, 1958, Bob Sauer, businessagent for the District Council, came to the jobsite and questioned him about twocarpenters who were working on the job, Art Stewart and John Hile.All of theother carpenters had walked off the job and were standing around when Sauer ax-rived.Also present at the time was Herschel Toman, the carpenter foreman.Thefirst thing Sauer did was to ask Johnson for his card.He took it out and showed itto him. Sauer then informed him that he was filing charges against him becausehe had permitted two carpenters to work on the job without a permit from theDistrict Council.He had reference to Art Stewart and John Hile.As the TrialExaminer interprets the record there had been some dissension among the carpentersover Stewart and Hile working on the job without a permit from the time theywent to work, which was the day before, June 23, 1958.Their feelings in thisregard finally "exploded," so to speak, and they all walked off the job, exceptStewart and Hile.One of the eight carpenters who walked off the job called theDistrictCouncil's office and reported the incident.This wasone of thereasonswhy Sauer went out to the jobsite.37Johnson told Sauer that he did not hire either Stewart or Hile, but that HaroldHeilman, field superintendent of the Knowlton Construction Company, had calledhim the day before that he was sending them out to the job and for him to put themto work.He also told Sauer that previous employers had told him that he "had noright to refusea manwork."As the Trial Examiner sees it Johnson had no choicein the matter.Regardless of Johnson's explanation Sauer filed charges against him on June 26,1958, and they were served upon him by registered mail at his home in New Carlisle,Ohio.The charges are set forth below:CINCINNATI, 10, OHIO,June 26, 1958.To The Officers and Delegates of TheOhio Valley Carpenters District Council.DEAR SIRS AND BROTHERS: The undersigned hereby prefers charges againstEarl Johnson Local 104, Dayton, Ohio, for violating the Constitution and Laws,Section 55-Paragraph B in the part of the Constitution and Laws of the UnitedBrotherhood of Carpenters and Joiners of AmericaSection 55PAR. B.: Any officer or member who endeavors to create dissension among themembers or works against the interest and harmony of the United Brotherhood,or who advocates or encourages division of the funds or dissolution of any LocalUnion, or the separation of a Local Union from the United Brotherhood, or em-bezzles the funds, shall be expelled and forever debarred from membership inthe United Brotherhood.Specification of Charge"On Monday morning June 23, 1958 Brother Johnson, Superintendent on thejob, worked a Carpenter without a bonafided permit causing Local Members towalk off the Indian Mill School Job and thereby losing time.On Tuesday,June 24, 1958, they put on another member to work without a bonafied permitfrom the District Council Secretary."Respectfully submitted.ROBERT SAUER,Business Agent.Identical charges filed against and served upon Herschel Toman on the same day.Sometime later both Johnson and Toman were tried on the above charges by theDistrictCouncil, and found guilty.Each was fined $250 for their role in thealleged offense.At the time of the hearing herein Johnson had paid $50 on his fine.R7 Seeinfraas to other reasons why Sauer went out to the job. CARPENTERSLOCAL UNION224, ETC.315Sauer in his testimony regarding the above incidentfinallyneither admitted nordenied thathe hadmade the statements attributedto him by Johnsonand Toman,to wit:that he wasgoing to "prefer charges" against them becausetheyhad per-mitted Stewart and Hile to workwithout a "bona fide permit" from the DistrictCouncil.His eventual answer to the GeneralCounsel's interrogation was "to tellyou the truth, Harold,I don'tknow ifI didor ifI didn't."Since the"charges" 38against Johnson and Toman were admitted in evidencewithoutobjection as totheir"authenticity,"39 theTrialExaminercredits thetestimony of Johnson andTomanas to the above incidentin toto.In his testimony in regardto theIndian HillsSchooljob, Sauer insistedthat theprimary reason he went out to the jobsite on June 26,1958, was because of numerouscomplaintshe hadreceivedfromunion members onthe job regarding working con-ditions.One of theprincipal complaintswas themud aroundthe jobsite, whichhad caused one ofthe workersto fall off a scaffold.Another complaintpertainedto thenonunion carpenters who insistedon workingat top speed regardless of theunsafe conditions.Sauer describedthem as "speed-demons."While these com-plaints were no doubt legitimate,and a propersubject matterfor him to investigate,neverthelessthe TrialExaminer is convinced that the plain language of the chargesagainst Johnson andToman speaklounder than words andhave beenmost per-suasive tothe Trial Examinerin reaching a determination as to Sauer's testimony.In the circumstancesthe TrialExaminer rejects Sauer's explanationas to why hecalled at the Indian HillsSchooljob on June26, 1958, and finds that the primarypurpose of his visit was as describedby him inthe charges against Johnson andToman which have beenset forthhereinabove.In view of all the foregoingthe TrialExaminer now credits the testimony of FrankTaylor, andfinds that he was dischargedby Kiewiton orabout July 21, 1958, be-cause he was unable to secure a working permit from the DistrictCouncil.More-over the Trial Examinerfinds that the primaryreason thecrew walked off the jobon thelast day Taylor reportedto work was because the examiningboard of theDistrictCouncil hadrefused to issue him a permit.In passing, the TrialExaminerdesires to point outthathe is not unmindful of the testimony in the record as to the"bad water" situation on theKiewit job.He has given this testimony serious con-sideration,and does notdoubt thatsuch a situation did exist,butthe gravamen ofthis defense is the factthat thereisno substantial evidence in the record showingthat the water situation was so bad that it caused vomiting and other"disorders" (thatusually accompany"bad water"),among the employees on the firstand thirdshifts.Hence insofaras the Taylorincident is concernedthe TrialExaminer is convincedand finds that the Respondent's contention is without merit,After 852pages of testimony we now come to the case of Gene Falls, the ChargingPartyherein.At the time of thehearing herein Gene Falls was 39years old.He was marriedand had a family.He joinedLocal 224 onSeptember19, 1953, andretained hismembership therein until sometimeinAugust1957.Sometime in the late fall of1957, or in January1958, he was suspendedby Local 224 fornonpayment of dues.At the time he quit paying his dues he was brokeand out ofa job.The record showsthat the only job he had from August 1957 until the spring of 1958 wasas "iron-worker"at theMarkland damsite, "down river"from Cincinnati,Ohio, where heworkedfor a fewweeks in December 1957. Sometimein the earlyspring of 1958,he went to the DistrictCouncil's office inthe Carpenters'hall inCincinnati, Ohio, anddiscussed his problemswith George Osterkamp,its recordingsecretary.As a resultof this meeting he joinedLocal 224.Under the DistrictCouncil's constitution andbylawshe was requiredto pay aninitiation fee of $110 in weekly installments, $35for the firstweek and $25a week thereafter until paid in full 40He made his finalpayment on June 9, 1958.At the timehe rejoinedthe Union, he firsttried to getbackin good standing bymerely paying up hisbackdues; however,he could not do so under the constitutionand bylaws of the Union.The recordshows that Osterkamp explained all of thesetechnicalities to him,particularly as to the rule that he would have to be reinitiatedinto the Unionbefore his dues could be accepted.As will be shownhereinafter,local unions affiliated with the District Council cannot,and will not,accept duesfrom either a new member or a reinstated member untiltheyhave paid the fullinitiation fee, and have been formally initiated intothe Local.41Since these matters88Respondents'counsel vigorously objected to their admission on other grounds89Photostatic copies of the original chargeseSee General Counsel's Exhibits Nos 16, 17, 18, and 19.41 Seeinfraas to theimportanceof thisobservation. 316DECISIONSOF NATIONAL LABOR RELATIONS BOARDare clearly internal union affairs, the Trial Examiner deems it unnecessary to dwell atgreat length on this question. Suffice it to say that the only reason he has referredto it is because it does by indirection play a role in the Trial Examiner's ultimate de-termination of the issues herein.Shortly after Falls had straightened up his union affairs he went to work for Foleyand/or McCarthy on a job located on Gest Street, Cincinnati, Ohio.The recordshows that he went to work on the Gest Street job on or about April 22, 1958Heworked there for about 2 weeks, when it was shut down on account of high water onMill Creek.About 2 or 3 weeks later Osterkamp called him and told him aboutthe Kiewit job.He also told him that the following members of the Union were alsogoing out to the job: Bill Jones, John Allison, Spade, and Glenn Beckett, and gave himtheir telephone numbers.Since Falls did not have a car, he called John Ellison,who agreed to haul him and Spade out to the job on Monday morning, May 26, 1958.When they arrived, they met Bud Cole, one of the superintendents.Also presentwere Jonas, the timekeeper, an unnamed engineer for Kiewit, and "Tex" Parmley.42Cole asked them if the Union had sent them out; Falls told him yes.He also askedthem who was to be the foreman, and again Falls acting as spokesman said, "BillJones."Cole then told them to go into the trailer office and sign up, which theydid.While they were in the office Cole again questioned them about the Union,and said, "You guys be sure that the Union sent you; we don't want any trouble."Shortly thereafter Glenn Beckett arrived at the jobsite.According to Falls he hadwith him a steward's paper or report and a list which contained the names of BillJones, Spade, Ellison, and himself.This was the first time Falls had ever seen GlennBeckett, though he had known one of his brothers for quite some time. Beckett in-formed those present that he had been sent out to the job as steward.He askedFalls who he was and he told him. At the same time he pointed to his name on thelist.All of those on the list were present except Bill Jones, who was to be theforeman.He never did show up and "Blackie" Adkins was appointed foreman inhis place.43At this point the Trial Examiner feels that we should go back to the issue of theduties of stewards on jobs located in the Cincinnati area.His reasoning in this re-gard will be apparent below.Beckett in his testimony at the hearing herein demed that he had a list of employeeswhen he arrived at the jobsite.He further testified that he went out to the Kiewit jobpursuant to instructions given his brother in a telephone conversation with some un-known person, while he was away from home.He further testified in substancethat he did not know who was to report to the jobsite on May 26, 1958; that thiswas the first time he had ever met either Falls, Spade, Ellison, or Parmley; and thatSauer did not appoint him steward until 2 or 3 days after the job started.We now come to Beckett's testimony on direct examination as to his duties as"project steward" on the Kiewit job.According to the record, he did notask themen on the crew to show himtheir working cards and/or permits.However, ifone of them pulled out his, he would do likewise. To the Trial Examiner at leastthe most amazing thing about his testimony was that as far as he was concerned asthe steward on the job it did not make any difference to him whether they belongedto the Carpenters' Union or not, and were on a pile-driving job.He even went sofar as to say that he personally got jobs for nonmembers of the Carpenters' Union towork as top men on the pile-driving crews, and that it did not make any differenceto him whether "their dues or permit money was paid up."His testimony is to saythe least,most shocking when considered in the light of that of other witnesseswho testified on behalf of the Respondent Union.For example, let us look at thetestimony of Kerry A. Locke, a member of Local No. 857, Madisonville, Ohio, whichis located within the geographical jurisdiction of the District Council.His testimonyfollows 44Q. Now, when was it that you say you saw Mr. Sauer on the job?A.Well, it was-Q. The first time?A. The end of that week, or the first part of the next week he came down tome and asked if I had a card. Of course, I knew who he was because he waspointed out.TRIAL EXAMINER: I can't hear you.' Seesupraregarding Parmley's testimony.The record shows that Falls acted as foreman on the first shift, thatis of one crew,for a day or two before Adkins was appointed" See also page 1520 of the record CARPENTERS LOCAL UNION 224, ETC.317The WITNESS: I knew who he was; they had pointedhim out.A. (Continued.)He was our business agent.Q. (By Mr. WILLIAMS.) When was that?A.When was that?Q.When was it he had been pointed out to you as your business agent?A.Well, right at that time. I mean when he came on the job.Q. Oh. Someone had mentioned to you-Who was it that told you?A. If Iain'tmistaken it was Mr. Beckett.He said,"There's Bob;he's ourbusiness agent."Q. I see.A. And-Q. Had Glenn Beckett asked to see your card before Sauer came on the job?,A. Yes, he had.Q.And you showed it to him?A. I showed it to him.Q.Was your card in order?A. My card wasin order.In passing, the Trial Examiner desires to point out that Locke got his job withKiewit by personal contact.Like Parmley, mentioned above, he lived near the job=siteand had driven by there several times before Kiewit started on the job.He wasthere on the morning of May 26, 1958, when Falls and the others mentioned abovewere hired.Although he too was hired by Zynn Wilson, the superintendent, on themorning of May 26, 1958, he could not go to work until the next morning becausehe had to go back home and get his tools and change his clothes. This arrangementwas satisfactory to Wilson.Lockeimpressedthe TrialExaminer as an honest witness, consequently he creditshis account of Beckett's conduct as steward on the Kiewit job and discredits Beckett'stestimony in this regard in its entirety.The record shows that the job proceeded without interruption until on or aboutJune 19, 1958.On that date it was shut down because of a jurisdictional disputebetween the Carpenters' Union and the International Union of Operating Engineers.What the dispute was all about is not set forth in the record. Suffice it to say that ithad nodirectbearing upon the issues herein.The job was shut down from June 19to about July 2, 1958.However, during this period three incidents occurred that areof importance to all concerned.Briefly stated they were as follows: (1) The recallof three or four piledrivers to do odd jobs around the damsite; (2) Falls' trip to theunion hall on the night of June 30, 1958; and (3) Falls' arrest by Cincinnati policeon charges of kidnapping and armed robbery on July 1, 1958. The Trial Examinerwill discuss and dispose of each issue below.The record shows that the General Counsel on several occasions during the courseof his interrogation of witnesses went into matters which he contended would showanimus of agents and members of the Respondent Unions and Kiewit toward Fallsas anindividual, that this feeling toward Falls was part and parcel of their motive inengaging in the alleged discrimination againsthim.Anexample of his contentionin this regard is found in the testimony he introduced concerning the recall of fouror five employees to work at the damsite after the shutdown of June 19, 1958.According to Falls he went out to the jobsite about a week after the shutdown ofJune 19 with "Junior" Cheek, to pick up his paycheck.While he was there he hada conversation with Zynn Wilson, superintendent on the project. In the course oftheir conversation, Wilson told him that a crew was coming out to work the next day.Pertinent excerpts from Falls' testimony follows below:Q. (By Mr. WILLIAMS.) What did Mr. Wilson say to you and what did yousay to him?A. He said he had a crew coming out tomorrow; and I said, "why, who iscoming?"And Jonas came up, he was the bookkeeper and he told us three ofthe names that was coming out.Q.What werethe names?A. Parmley,the foreman,Blackie Atkins,and another fellow from Indiana,I don't know his name.Q. And . .. [objectionby Wilson,counsel for Respondent Unions].The WITNESS: Lockewas his name.Q. (By Mr. WILLIAMS.) When hesaid these people were coming out whatelse did you say if anything? 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, I asked him was he getting a crew, he said, "No, it's up to the Union";he said, "Sauer is sending them out, and . .[Objection by Wilson, attorney for Respondent Unions.]****The WITNESS:"I told him those guys were carpenters,theyweren'tpile-drivers.When this was a pile-driving job, why call carpenters in, why not call people whodo nothing but pile-driving.He said, Sauer is sending them out"; he said, "Itdoesn't make any difference to me, it's only a couple of day's work, anyway."So we left there and come back to town." [Emphasis supplied.] 45Shortly after engaging in the above conversation with Wilson, Falls and Cheekdrove back to Cincinnati.Eddie Fisher, steward on the second shift, drove backwith them.After they arrived in Cincinnati, they all went up to the union hall.While there Falls engaged in a conversation with George Osterkamp. Since theTrial Examiner considers certain statements by Falls in this conversation of consider-able importance he inserts the following excerpt:Q. And what did you say to Mr. Osterkamp, and what did he say?A.We wanted to know-Q.Were you talking to Mr. Osterkamp yourself?A. No, there was Junior Cheek, and there was this fellow by the name ofFischer and Gay stayed out and Fischer and Cheek and myselfwent in.Q. And who did the talking to Mr. Osterkamp?A. I did most of it.Q.What did you say to him?A.We got that blue book out, one just like that.Q. Are you referring to Exhibit No. 5?A. That's right.Q.What did you say about the blue book?A.Well, I showed him in there where it states all pile drivers when there ispile driving work will go to work before a carpenter.Q.And what else did you say to him?A.We told him we wanted to go into the work and to call them and takethem off of it.Q. And what did he say about that?A. He said he couldn't do it, he didn't know anything about it.Q.What else did he say?A. That's about all he said.He just said he didn't know anything about whatwas going on out there, he says as far as their coming in out there, he didn'tknow.Q.What did you say to that?A. I said "Somebody knows about it, they arecoming in."Q. Did you tell him what-A. I told him exactly what Wilson had told us.Q. Did you mention Sauer's name?A. Yes; I said that Wilson told us that Sauers was sending them out, andSauers was the business agent on that job, he handled that job.According to the testimony of other witnesses who testified at the hearing herein,Falls was in error as to Kiewit's purpose in recalling the men mentioned above towork during the shutdown.According to Locke, Parmley, and others, Kiewit calledthese men back to do several odd jobs includingcarpenter workin and around theshacks used for the storing of equipment and for the use of the employees on thejob.The record also showswithout contradictionthat Falls was not a carpenter, asmost of us understand the word. By his own admission he was strictly a piledriverand proud of it. In fact one of the witnesses, Locke, testified that he even resentedbeing classified as a carpenter.Moreover he did not even own a kit of carpenter'stools.All of this was well known to both Superintendents Wilson and Cole beforethe job shutdown on June 19, 1958.In the considered opinion of the Trial Examiner Falls would have served himselfbetter had he refrained from "badgering" Osterkamp about the recall of the aboveemployees, in his "lecture" about the bylaws and rules of the District Council, attheir meeting in the union ball when they returned from the jobsite on the afternoonof June 26, 1958.He predicates his observation on the uncontradicted and undeniedtestimony of Junior Cheek and Eddie Fisher. Both testified that they stopped at acouple of cafes both going and coming from the jobsite, and had a few beers.How15Seeinfrafor the importance of this statement. CARPENTERS LOCAL UNION224, ETC.319many or where they stoppedis of no concernto the Trial Examiner, the only thingabout the whole affair that concerns him was Cheek's testimony that he barely re-members what wenton atthe union hall.Osterkamp's version of the incident which the Trial Examiner credits was to theeffect that Falls "thought it was improper for the contractor on the job to start upwithout him personally being on it.And he got pretty loud."He further testifiedthat Falls talked in a loud voice and used "some languagethat shouldn't be used infront of agirl." 46(He had reference to the girls in the District Council's office.)After putting up with Falls' tirade fora time,he ordered him out of his office.In the circumstances the Trial Examiner feels that Osterkamp was justified intaking this action, and finds again that his conduct in expelling Falls from his officewas not in and of itself evidence of animosity toward Falls as an individual.As indicated above the Trial Examiner is primarily concerned in this portion ofthe report with the General Counsel's contention as to animus toward Falls.Ofcourse he has not lost sight of the major issues herein, particularly the hiring halltheory as alleged in the complaint. Insofar as the above incident is concerned theTrial Examiner finds that it has little if any bearing on this issue.He predicates hisfinding in this regard on the uncontradicted and undenied testimony of Parmley andLocke, both of whom worked on the job during the period in question.Accordingto Parmley, Zynn Wilson came up to his trailer and personally asked him to comeback to work. Locke testified that it was his practice to drive down to the jobsitethree or four times a week and sit around and talk to whoever happened to bearound.Moreover he lived nearer to the job than to downtown Cincinnati, and itwas handier for him to look for his own job rather than depend on a call from theDistrictCouncil's office, particularly since there was no telephone service wherehe lived.In the circumstances discussed and described above the Trial Examiner is con-vinced and finds that the record does not sustain the General Council's contentionthat the failure to recall Falls to work during the shutdown was "evidence" of animustoward Falls personally by officers and agents of the Respondent Unions and Kiewit.On Monday night, June 30, 1958, Falls went to the union hall and had a con-versation with Melvin Yorgin about his status in Local 224.According to Falls he went to the union hall on the night of June 30, 1958, andtalked to Melvin Yorgin, treasurer of Local 224.He first asked for a receipt for $25that he had mailed Yorgin as the final payment of his initiation fee.After lookingthrough his papers Yorgin found it and noted thereon that it was good until July 7,1958.At the same time he offered to pay his membership dues and asked to beinitiated.Yorgin told him that he could not accept his membership dues until hewasinitiated,and suggested that he come back to the hall on the next meeting night,July 7, 1958, and be initiated.After Yorgin told him that, he turned around andstarted out of the hall.On his way out Sauer stopped him and told him that theKiewit job was to start up in a few days, around July 3, 1958. Falls made no replyto Sauer and went on home.Yorgin's testimony as to the incident is about the same as Falls', except as to oneimportant matter.According to Yorgin, Falls sent the final payment on his initiationfees, $25, to his home, and he did not complete the receipt for it until Falls pre-sented himself at his desk in the union hall on the night of June 30, 1958.He furthertestified that Falls did not request that he be initiated at this time and that he onlyoffered to pay his dues into the Local, which Yorgin refused to accept because hecould not accept them under the union bylaws until Falls had been initiated.The Trial Examiner saw bothwitnessesand heard their testimony.After duedeliberation the Trial Examiner credits Yorgin's account of the incident, and findsthat Falls did not offer himself for initiation into Local 224 on the night of June30, 1958.His finding is predicated primarily on his observation that Falls at alltimes throughout his extensive testimony herein seemed to take the position that hewas always right and the other person or persons were always wrong.As for ex-ample his "lecture" to Osterkamp 47 regarding the District Council's constitution andbylaws as applied to piledrivers during shutdowns.There he may have beentech-nicallycorrect, but he disregarded the fact that Kiewit neededall-around carpentersfor the type of work it had available, not piledrivers, as such, particularly "top men,"which was Falls' job at the project.After due deliberation the Trial Examiner is not convinced that the GeneralCounsel'scontentionthat the incidents that occurred on the evening of June 30,4eQuotes from Osterkamp's credible testimony.47 Seeinfrain regard to Falls' trip to the union hall during the shutdown from June 19to July 3, 195'8 320DECISIONS OF NATIONAL LABOR RELATIONS BOARD1958, tend to show a concertedanimustoward Falls by the officers and agents ofRespondents.To the Trial Examiner at least, they show to the contrary; he hasreference to Sauer'smessageto Falls that the Kiewit job would start up in 2 or3 days. It seems unlikely that Sauer would have so advised Falls if he had any"animus"toward him, especially in view of Falls' standing in Local 224 at the time.Another persuasive factor to the Trial Examiner was Yorgin's grantingFalls at least2 weeks of "grace" on his receipt or permit for his final payment on his initiationfee.This action on the part of Yorgin certainlyisnoindicative of animus, butto the contrary.Itwell may be that the General Counsel's theory in regard to "animus" towardFalls had its origin in what happened the next morning, July 1, 1958; if so, the TrialExaminer remains unconvincedas willbe shown below.On themorning ofJuly 1, 1958, Falls was arrested by Cincinnati, Ohio, policeand taken to the central police station.After a few preliminary questions he wasescorted to Mount Healthy precinct.Upon arrival there he was questioned quiteextensively by the police, particularly as to his whereabouts the night before, June30, 1958.The record shows that he was later placed in "line-up," and requested toplace a handkerchief over his face. Shortly thereafter he was identified by MelvinYorgin, treasurer of Local 224, as the armed bandit who confronted him and hiswife as they entered their home around 11 p.m. the night before, robbed him, andthen forced him and his wife to drive him downtown where he left their car anddisappeared.Yorgin latersigneda warrant for Falls' arrest, on charges of break-ing and entering, armed robbery, burglary, and kidnapping.He was placed in theHamilton County, Ohio, jail where he remained until July 9, 1958.This case wasturned over to the Hamilton County grand jury for consideration, which it eventuallydid and refused to indict himFalls' predicament in this regard is of no concern to either the Trial Examiner orthe Board.Consequently he will refrain from commenting at length thereon, exceptto the extent that he feels that the incident had some impact on the issues herein.The onlyissuethat the Trial Examiner can conceive of that it might have a bearingupon is the General Counsel's contentionas to animustoward Falls by officials ofthe Respondent Unions. If this is true then the Trial Examiner again must rejecthis theory.The only possible connection that he can conceive of that might meritsupport of his theory is Falls' testimony that other members of the Union were like-wise placed in the lineup at the Mount Healthy precinct, and that it was he who waspicked out by Yorgin as the guilty one 48As the Trial Examiner sees it, Falls' quarrel is with the person who swore outthe warrantagainst him,and the Hamilton County and Cincinnati, Ohio, authoritiesthat incarcerated him, and not with the officials of the Respondent Unionsas such.His remedy, if that is what he desires, is by way of the courts of the State of Ohio,and not by way of the National Labor Relations Board.It is interesting to note that, insofar as this record is concerned, the only personwho came to see him while he was in jail was Bob Sauer, business agent for theDistrict Council.Sauer asked him if he could be of any service to him, and at Falls'request called his wife and conveyed a message to her from Falls. It is most difficultfor the Trial Examiner to attributeanimustoward Falls by Sauer, in view of the ad-mitted fact that he did go to visit him while he was in the jailhouse and offered toassist him.Such reasoning is beyond the comprehension of the Trial ExaminerIn passing, the Trial Examiner points out that Local 224 at a regular businessmeeting voted to reimburse Yorgin $106, the amount that was taken from him bythe armed bandit on the night of June 30, 1958As indicated above, Falls got out of jail on July 9, 1958.What happened there-after follows below.According to Falls he called Osterkamp at the union hall either July 9 or 10, andtold him he wanted to go to work. In the conversation that followed Osterkampinquired if he was out of jail.Falls told him he was andagainrequested that heget him a job, and that Osterkamp replied, "Oh, boy, if you don't have that book youain't going to work."Falls then asked him specifically if he had been replaced onthe Kiewit job, and Osterkamp told him he did not know.At this point he toldOsterkamp that he was going to call Kiewit and find out, and that he replied, "Goright ahead "Falls further testified that he called Kiewit the next day, July 11, 1958, andtalked to KitchenHis version of his conversation with Kitchen is set forth below:Q. Did you call out at the Peter Kiewit job?A. The following day I called.48 See page 879 of the recordfor Falls' testimony. CARPENTERSLOCALUNION 224,ETC.321Q. And who did you talk to?A. I talked to Jonas first,that was the timekeeper;he gave me Kitchen.Q. Kitchen?A. Kitchenwas his name.Q. And what did Mr. Kitchen say?A. Kitchen said they had been talking about me, and I was supposed to comeeither on the first or second shift,and he didn't know which one, and he saidhe would go out and talk to Glenn Beckett and find out.TRIAL EXAMINER:Who is Glenn Beckett?The WITNESS: That is the steward.Q. (By Mr. WILLIAMS.)Had stewards ever assigned you to any particularshift before that?A. No, not me. I have never heard of any steward having that say-so overany shift.Q. He said he was going to talk to Beckett about what shift you should be on?A. That's right.You see, I rode with Beckett.TRIAL EXAMINER:You what?The WITNEss: I rode with Beckett when I was working there back and forth.MT. WILLIAMS.Oh, I see.Q. (By Mr WILLIAMS.) What else did he say about Beckett, if anything?A. I asked him how would I know about it, he said,"Have you got Beckett'sphone number?" I said, "Not with me. If you got it there, you better give itto me because I have it at the house."So he gave me the phone number.Q. And was that all of. your conversation with Kitchen at that time?A. Yes; I told him I would call Beckett that night.The only reason that the Trial Examiner has set forth Falls'testimony on directexamination in regard to his first contact with Kiewit after he got out of jail is togive all concerned a picture of the credibility problems involved herein.Falls' version as to what transpired on July 11, 1958,was as follows. -Sometimeon that date he went'to the offices of the Board in Cincinnati,Ohio, and conversedwith one ofthe fieldexaminers.The recordisnot clear as towhom he did talkto or what time of day it was. All that the Trial Examiner gathers from the recordis that whoever he talked to suggested that he get in touch with Kiewit and see ifhe still had a job on the project.In any event he did call Kitchen and talked to himabout a job.According to Falls, Kitchen told him that he was supposed to be on either thefirst or second shift, but that he was not sure and would go out on the job and talkto Glenn Beckett,the steward on the project,and find out.He then asked Falls tocall Beckett at his home that evening,and gave him his telephone number.At thetime Glenn Beckett was living with his brother, Jewell.Falls already had his tele-phone number,because he rode back and forth to the jobsite with Glenn Beckettbefore the shutdown on June 19, 1959.He called Beckett that evening and askedhim about a job. Beckett told him that he would have to take the matter up withSauer and Osterkamp, and requested that Falls call him back later.Falls waitedabout a half an hour or so and again called Beckett, who told him that he hadtalked to both Sauer and Osterkamp.According to Falls the gist of Beckett's state-ment in this regard was that"-you-aren't going in." 49Beckett suggested thatFalls ride out to the jobsite with him the next morning and see if he could get a jobon his own.Falls declined Beckett's invitation,primarily because he did not wantto get Beckett in trouble with Sauer and Osterkamp,whose instructions he was re-quired to follow and enforce as the project steward.Beckett admitted that Falls called him on the telephone at the time in question,but emphatically denied that he made the statements attributed to him by Falls inhis testimony.He further testified that he told Falls that he would be glad to takehim out to the jobsite the next morning to see if Kiewit was hiring any men, andthat Falls agreed to meet him at their usual meeting place early the next morning,that be did go to the place they were to meet and waited as long as he could forFalls who never showed up; and that he drove on out to the jobsite without him.Kitchen's testimony is at odds with that of Falls in every respect except that heacknowledged that they did have a conversation about the job sometime around themiddle of July.His version of what transpired follows below.In arriving at a summation of Kitchen's version of the incident of July 11, 1958,the Trial Examiner has considered his testimony both on direct and cross-exan-iina-tion,in the light of the entire record considered as awhole,and has reached the19Quote fromFalls'testimony 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusion that it is best summed up in an affidavit he gave to a Board agent onOctober 8,1958.Singularly enough the affidavit referred to was introduced inevidence by counselfor theRespondent Unions and not by the General Counsel,nevertheless the Trial Examiner deems it acredibleaccount of the incident and ofsufficient importance tothis issueto insert the following excerpt therefrom below:The reason Gene Falls wasn't put back to work is that we knew he was in jailand not available for work when we needed him.About2 weeks after thisFalls called about work and I told him I would check on it,and let him know.I didn't recall who Falls was at this time.I checked with Supt.Wilsonandfound out that Falls was the man who was in jail when we needed him andthat all crews were filled up.Then when Falls called again,I told him thecrews were filled up, he had been replaced,and we didn'tneed him any more.[Emphasis supplied.]After careful consideration the Trial Examiner credits Kitchen's account of hisconversation with Falls on July 11, 1958,and discredits thatportionof Falls' testi-mony that Kitchen left his trailer office and went out on the job to hunt up GlennBeckett,the project steward,to find out if there was an opening for Falls on thepile-driving crews.To the Trial Examiner Falls' testimony in this regard is utterlyfantastic for the following reasons. In the first place Kitchen was the generalsuperintendent in charge of the project.The record shows without contradictionthat he was away from the jobsite on several occasions during the first month ortwo of its operation for the purpose of rounding up supplies and the like, and forthis reason did not have an opportunity to get personally acquainted with the in-dividuals on the job,such as Falls.This would explain his testimony that he didnot "recall"who Falls was until he saw him at the hearing herein.Again,and mostpersuasive of all, is the fact that it would have been the normal and natural thingfor Kitchen to first get in touch with the assistant superintendent on the job, ZynnWilson,to discuss the employment situation,and not to run all over the project tofind an individual piledriver,Glenn Beckett,for the purpose of discussing a problemthat was primarily the concern of the assistant superintendent in chargeof the job.Itmust be borne in mind that as of this date, July 11, 1958, Kiewit had three pile-driving crews on the first shift, two were on"floating rigs"out on the river, and oneon a "truck"rig.How Kitchen was to find Beckett under such circumstances isbeyond the comprehension of the Trial Examiner.Suffice it to say that common-sense alone would govern any normalpersonin such a situation.For thisandother reasons set forth abovethe TrialExaminer credits Kitchen's account of theincident and discredits that of Falls.We now are faced with another question in-volving the credibility of the witnesses who appeared and testifiedat thehearingherein.It shouldbe obviousto all concerned that theTrialExaminer has referenceto the conversations between Falls and Beckett on the night ofJuly 11,1958.Thisis a most difficult question for either the Trial Examiner or any other trier of thefact, since neither of them impressed him as honest and forthright witnesses.Bethat as it may, he is faced with,the task and he shall decide the question in the lightof the record considered as a whole. It must be remembered that there is nothingnew or novel about triers of the facts being placed in such a predicament,particu-larlywhen one stops to think that jurors meet with and dispose of such problemsdaily in courts across this land of ours.Nor is there anything unusual about a trierof the facts crediting part of a witness'testimony and discrediting it as to othermatters at issue.The rule in this regard was well stated'by Judge Learned HandinN.L.R.B. v. Universal Camera Corporation,179 F.2d 749 (C.A. 2):It is no reason for refusing to accept everything that a witness says, becauseyou donot believe all of it; nothing is more common in all kinds of judicialdecisions than to believe some and not all.In the circumstances discussed and described above, the Trial Examiner creditsFalls' account of his conversation with Beckett and finds that the latter made thestatements attributed to him by Falls as to his conversations with Sauer and Oster-kamp.His finding in this regard is primarily predicated on findings he has madeabove,particularly,(1) the duties of stewards as set forth in the constitution and by-laws of the District Council;(2) the Taylor incident considered in the light of theduties of the steward on the job when it occurred;(3) Sauer's testimony inregard to the duties of the stewards as set forth above; and(4) the fact that as of July11, 1958, Falls had not yet been initiated intoLocal 224.Anotherfactor givenconsiderationby theTrial Examiner in resolving the credibility issue was the factthat Beckett was a longtime member of the Carpenters'Union,and had served assteward on many occasions over the years.In the circumstances the Trial Examinerconcludes that it was the natural procedure for him to follow in view of Falls' CARPENTERS LOCAL UNION 224, ETC.323"position"at the time, which the record indicates was a matter of common andnotorious knowledge.On Monday evening, July 21, 1958, Falls went to the union hall for the primarypurpose of paying his dues and cleaning up his status with Local 224.He was accom-panied by Malcolm Isaacs, a friend of some 4 years' standing. Isaacs was not amember of the Carpenters' Union, but of the Upholsterers' Union, and was employedat times material herein by Manual Arts Furniture Company, Cincinnati, Ohio, asa machine operator.According to Isaacs' credible testimony, he and one HerbertNorris went to the union hall at the request of Falls to witness everything that tran-spired during his visit there.The record shows that they arrived at the union hall "around 7 or 7:30 p.m., onthe evening of Monday, July 21, 1958, which was a regular meeting night forLocal224.Falls' account of what transpired after they arrived at the union hall on theevening of July 21, 1958, was in substance as follows: He walked up to Yorgin, whowas seated at a table, and laid down his receipts for his initiation fee,50 $6.35 incash to pay his current dues, and his certificate from the examining board, and saidtoYorgin "I came to get my book," and he (Yorgin) turned his back and said,"I can't do nothing for you," and walked away.51Isaacs' testimony as to what transpired at the union hall is in the consideredopinion of the Trial Examiner a much clearer account of the incident than that of _Falls.For this and otherreasons,which will be apparent below, the Trial Examineris setting forth herein the following excerpt therefrom:Q. You didn't hear it all?A. No, they might have said something I didn't hear.Q. And you didn't hear Mr. Yorgin tell Mr. Falls he would have to beinitiated before-A. Yes, I heard that.Q. Yorgin told Mr. Falls he would have to beinitiatedbefore he could takehis dues, isn't that right?A. That's right. I heard that.[Emphasis supplied.]Q. And, then, right after that you left, didn't you?A. No, he went up to the window.Q. He went up to the window?A. And, then, we left.Q. And then you left?A. Yes.Q. You didn't stay for the meeting, did you?A. No, he didn't stay for the meeting.Q. No. And, of course, he had no intention of staying for the meeting did he,when he went down there? I mean he had you with him. You wouldn't beadmitted to the meeting, would you?Mr. WILLIAMS: Objection, as to his intent.The WITNESS: I wouldn't know about that.TRIAL EXAMINER: Wait a minute.Overruled. It is cross-examination.Q. (By Mr. WILSON.) But did you go with him with the idea of going to themeetingwith him?A. No.Q. You just went down there to witness him attempting to pay his dues andif they wouldn't take his dues to leave, is that right?A. That's right.Q. That's right?A. That's right.Q. And that's the reason you went down and that's why Mr. Falls wantedyou to go down, is that right?A. No, he just asked me if I would go.Q. That's why he asked you to go down?A. Yes.Yorgin admitted that he did not accept Falls' money, and stated that he told Fallsthat he could not accept the $6.35 dues money for the reason that Falls had not yetbeen initiated into the Local.60 See General Counsel's Exhibits Nos 16, 17, 18, and 19.51Quotes are from Falls' credited testimony.614913-62-vol 132-22 324DECISIONSOF NATIONAL LABOR RELATIONS BOARDFrom the foregoing the Trial Examiner finds that Yorgin did not accept Fails'tender of dues for the samereasonhe had previously refused to accept them onJune 30, 1958, which was because under the Local's bylaws no person can pay duesto the Unionuntil after he has been initiated.Falls was well aware of the Union'srule in this regard and had been for years.Moreover, his recollection had beenrefreshed by, Yorgin himself less than a month before, on June 30, 1958.As theTrial Examinerseesit all that Falls had to do was to wait around the union hall a fewminutes, attend the regularunionmeeting, and present himself for initiation.Forsome unknownreasonhe again chose to do otherwise, and left the hall before themeeting opened.Why he would pull the same "stunt" twice, so to speak, in less thana month is beyond the comprehension of the Trial Examiner.As the Trial Examinersees it,all of the testimony as to Falls' deliberate disregardand disrespect for the Union's constitution and bylaws is in the final analysis, insofaras theissuesherein are concerned, much ado about nothing "Neither the TrialExaminer nor the Board is concerned (and they should not be) with matters thatare strictly internal affairs of labor organizations.Surely the protocol surroundingthe initiation of an applicant for membership and when and how he pays his duesare strictlyinternalunion affairs (except under certain abnormal situations whichare not present here),52andnot subject to Board supervision, and regulation, underthe Act or otherwise.Further evidence that Fallshimselfwas well aware of the fact that he had to bereinitiatedintoLocal 224 before Yorgin could "legally" accept his tender of dues isfound in his own testimony.On cross-examination he testified as follows:Q.Now, you testified that you presented yourself for initiation in Local 224twice in 1958?A. Twice.Q. Yes. Could you give me the dates?A. June the 30andJuly-around the 22nd.Q. 22nd. And it was on July 22nd that Isaacs was with you?A. That's right.Q. And I believe your testimony was that Isaacs is not a member of the union?A. That's right.Q. And you were, however, initiated in March of1959;is that correct?A.March of '59; that's right.Q. And the union would accept no dues from you nor wouldtheygive youa book until you were initiated; is that correct?A.Well, they wouldn't even-they wouldn't give me nothing, they wouldn'teven give me the book; we tried.Q. That's right.They would not give you the book.A. That's right.Q. And they would not accept dues from you until you were initiated, is thatcorrect9When I say "dues," I mean other than thoseinitiationfee payments.A. That's right, until I paid my initiation fee.Q. Yes.You paid yourinitiationfee, then you wanted to pay your dues.You had to be initiated before you could pay the dues; is that correct?A. That's the way that is, yes.Q. Yes So then from July of 1957 until March of 1959 no dues were paidto the union other than the $110 initiation fee?A. That's right.When this testimony is considered in the light of the entire record, the Trial Ex-aminer is again convinced that the General Counsel's contention as regards animustoward Falls by Yorgin, Sauer, and Osterkamp is without merit, and he so finds.The most that can be said for his contention is that each of the foregoing took theirpositions with the Respondent Unions seriously and were at all times primarily con-cerned with the enforcement of the constitution and bylaws of their respective organi-zations,regardless of whether they wereinconflict with the plain language of theAct or not.53This is evidenced by the rigidenforcementof the illegal union-securityclause in their "oral" agreement and/or "arrangement" with Kiewit and the refusalof the employees on the second shift to work with Taylor on the Kiewit job and theIndian Hills School incident, both of which have been discussed and disposed ofaboveWe now come to Falls' testimony regarding a second telephone conversation withKitchen about either the latter part of July or August 1, 1958.Here again the record6=The Trial Examiner has reference to situations where initiation fees and dues areexorbitant53 Seeinfra. CARPENTERSLOCAL UNION224, ETC.325ismost confusing.54In the first place Falls' testimony on direct regarding a con-versation he had with Kitchen on July 11, 1958, which was a few days after he gotout of jail, was to the effect that Kitchen told him that he had been replaced andthat there were no openings on either the first or second shifts.This conversationhas been discussed at great length above and disposed of.On cross-examinationFalls was confronted with three affidavits he gave a Board field examiner, dated"August 4, '58, one on September 22, '58, and the other on February 24,1959 . ." 55The gist of his testimony before the Trial Examiner in this regard was that theaffidavits were in error as to his conversations with Kitchen, and that his testimony atthe hearing herein was correct.From all of the testimony in regard to Falls' conversations with Kitchen, theTrial Examiner finds that Falls did call Kiewit's offices at the jobsite and was informedby Jonas, the timekeeper, that he had been replaced and that at the time there wereno pile-driving jobs available for him on any of the shifts.On or about July 29, 1958, Falls drove out to the Kiewit jobsite with MalcolmIsaacs.Upon arrival they went into the office and talked to Jonas, the timekeeper.They rode out in Isaacs' car.According to Isaacs' credible testimony, Mrs. Fallspaid him $3 gasoline and expense money, to take Falls out to the jobsite for thepurpose of witnessing everything that occurred and was said by the persons Fallsinterviewed on the trip. In view of the confused state of the record insofar as Falls'testimony is concerned both on direct and cross-examination,the TrialExaminerrelies on Isaac's account of the incident, which is clearer and more to the point as towhat actually transpired on the trip.According to Isaacs, they arrived at Kiewit's offices at the Shiloh damsite at around8 a.m. Shortly thereafter, Jonas, the timekeeper, reported for work.Falls toldhim that he wanted to see Assistant Superintendent Zynn Wilson about going towork. Jonas told him that Wilson was not there, but was up at the Lunken Airport,which was some few miles east of Cincinnati, Ohio. Falls then talked to Jonas abouta job. Jonas told him that "it wasn't up to him to let him go to work, because if hewould let him go to work the guys would no doubt walk off the job." 56 They re-mained at the damsite a very short time and then drove to the Lunken Airport, forthe primary purpose of seeing Wilson.When they arrived at the airport, they foundseveral of Kiewit's employees unloading a box of tools and other equipment.Theytalked to some of the employees and found out that Wilson had left the airporttemporarily on business.However, Falls did talk to Glenn Beckett, the projectsteward, about getting his job back at Kiewit.The gist of Beckett's reply was thathe (as the project steward) "couldn't let him go to work .. . if he went to workthose guys would walk off," which the Trial Examiner interprets to mean that if he,Beckett, approved of Falls going on the job, then the other employees would walkoff the job as they did in the Taylor incident cited above.After receiving Beckett'sanswer, they drove back to Cincinnati, Ohio.The Trial Examiner has considered Isaac's testimony as to the above incident andBeckett's testimony to the effect that he told Falls to wait and see Wilson about a job,and credits Isaacs' account of the incidentin Coto,for reasons set forth above as tothe credibility of both Beckett and Isaacs.Falls further testified that on or about August 1, 1958, he called Kitchen againand asked him about a job, and that Kitchen told him that he would have to checkup on the situation and requested that he call him back.A short time later he againcalled the office and talked to Jonas, the timekeeper. Jonas told him that Kitchenhad left and told him to tell Falls that he had been "replaced." 57On August 4, 1958, Falls went to the Ninth Regional Office and filed the chargein Case No. 9-CB-501,and onFebruary 24, 1959,filed the charges in Case No9-CB-621.64 See the record, pages 995 to 1000RSQuotes from the record, page 999The affidavits in question were not offered in evi-dence by any of the parties at the hearing hereinThey were only used to "iefresh"Falls' "recollection "56Quotes from Isaacs' credible testimony57At this point the witness, Falls, testified as to certain statements made by Jonas rela-tive to the "Taylor incident," that is, the "bad water" situationSince this testimonywas not a part of Kitchen's message to Falls, which was relayed by Jonas, but was, inthe considered opinion of the Trial Examiner, Jonas' personal opinion as to why the menon the night shift walked off the job, the Trial Examiner granted a motion to strike thisportion of Falls' testimonyIn any event, the Trial Examiner has made it finding aboveas to this incident which is predicated on the testimony of other witnesses 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding Findings as to the Kiewit CaseFrom all of the foregoing the Trial Examiner concludes and finds that RespondentOhio Valley District Council, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO,namedin Case No. 9-CA-621, by and through itsagents en-gaged in unfair labor practices,"affecting commerce" as defined in Section8(b)(1)(A) and (2) and Section 2(6) and (7) of the Act. The Trial Examinerpredicates his findings upon the activities of George Osterkamp, recording secretaryof the District Council, Robert Sauer, business agent for 13 of the Locals constitutingthe District Council, and Glenn Beckett, project steward on the Kiewit job.The Trial Examiner's conclusion herein is predicated upon findings which he hasmade above. Summed up they are as follows:The Trial Examiner has found above that representatives of the District Counciland Kiewit met at the Gibson Hotel in Cincinnati, Ohio, on or about May 1, 1958,for the purpose of working out an agreement as to the furnishing of piledrivers andother craftsmen for the construction of a cofferdam near New Richmond, Ohio,which was a preliminary job to the erection of the Shiloh Dam for the United StatesEngineers.At that time there were other pile-driving jobs in the geographical areaof the District Council, such as for example the Gest Street street job which wasunder construction by Raymond International, Inc. In addition there were two jobson the Ohio River, which were nearing completion, where a number of piledriverswere employed.While it is true that these jobs-the Greenup job "up-river" andthe Markland job "down-river" from the Shiloh Dam-were outside the geographicaljurisdiction of the District Council, nevertheless they posed a problem to the partiesinsofar as manpower was concerned, for the simple reason that there were only 30or40 piledriversin the geographical area of the District Council.All of the partiesrealized this problem when they met on May 1, 1958. The upshot of themeetingwas that the District Council agreed to furnish all the piledrivers it could for thejob, and Kiewit was permitted to hire whom it pleased from the "river bank." ThatKiewit did so is amply demonstrated in the record.The gravamen of the "oral agree-ment" or "understanding" that was reached between the parties at the May 1,1958,meeting was that all the piledrivers, including those hired by Kiewit, were requiredto be either a member in good standing of one of the Locals that made up the Dis-tiictCouncil, or have a "permit" or "referral" slip from the District Council in orderto retain their jobs.That this is so is amply demonstrated in the record, particularlyin the case of Taylor, which has been discussed and disposed of above, and by theconduct of Sauer and Glenn Beckett (in his capacity as project steward) at thejobsite, and Osterkamp at the offices of the District Council.This agreement, and itsactualenforcement, was clearly violative of Section 8(b) (1) and (2) and 8(a) (1)and (3) of the Act.58Insofar as Falls, the Charging Party herein, is concerned, the Trial Examiner isconvinced and finds that he was refused reemployment by Kiewit on or about thelatter part of July 1958, and not on July 11, 1958,59 as alleged in the complaint, be-cause he was not a member in good standing in Local 224. He predicates his findingon the following: (1) The record shows that he applied for a job on or about July 29and August 1, 1958, and was advised by Kitchen through Jonas, the timekeeper,that he had been replaced.The record further shows that during the latter partof July 1958 Kiewit was hiring employees who qualified as carpenters and welders,for example Estep on July 16, 1958, a "carpenter-welder," and Messik, a "carpenter"on July 23, 1958; 60 (2) Beckett's statements to him on or about July 11 and 29,1958, to the effect that he could not get a job until he got his dues straightened out, allof which has likewise been discussed and disposed of above; (3) there were jobsavailable on or about July 29 and August 1, 1958, that Falls was qualified as apiledriver to perform; and (4) theadmitted factof thegreat scarcityof qualifiedpiledrivers in the Cincinnati, Ohio, area at times material herein.In the circumstances the Trial Examiner finds that theDistrictCouncilby itsagents, Osterkamp, Sauer, and Glenn Beckett, caused Kiewit to refuse to rehire Fallsfor pile-driver work at its project at the Shiloh Dam, near New Richmond, Ohio,because he was neither cleared for nor sponsored by the RespondentDistrict Council,for such employment.es The Employer, Kiewit, is not named as a Respondent herein.59The Trial Examiner has indicated above that there were no jobs available on July 11,1958, and has credited Kitchen's testimony in this regard.80 See General Counsel's Exhibits Nos 3 and 4The record clearly shows that the word"carpenter" is an all-inclusive word as usedherein,anduscludespiledriversThe recordalso shows that there was a welder on each pile-driving crew CARPENTERS LOCAL UNION 224, ETC.327Now, to the ultimate disposition of the Kiewit case. First let us look at the chargein Case No. 9-CB-621. The charge upon which the complaintin this caseis predi-cated is datedFebruary 24, 1959.In answer to Respondent'smotion tomake moredefinite and certain, filed with the Ninth Regional Office of the Board on April 22,1959, the General Counsel stated as to the date of the alleged illegal oral exclusivehiring agreement that "the said agreement was enteredintoon or about May 1, 1958,its effective date."The Trial Examiner has so found above. The complaintinCase No 9-CB-621 alleges that Gene Falls, the alleged discriminatee, was re-fused reemployment by Kiewit on or about July 10, 1958, because he was neithercleared for nor sponsored by Respondent, for such employment.61The Trial Exam-iner has found that either July 29 or August 1, 1958, was the date Kiewit refused torehire Falls.In the circumstances found above the Trial Examiner recommends that the com-plaint in Case No. 9-CB-621 be dismissed for the reason it is predicated upon acharge filed more than 6 months after the alleged unfair labor practices occurred,and thus is barred by virtue of Section 10(b) of the Act.The Trial Examiner is not unmindful of the General Counsel's contention as tothe allegations relative to the illegal hiring arrangement "that such alleged violationsof the Act are continuing violations and thus Section 10(b) thereof cannot bar theissuanceof the Complaint in respect to suchallegations." 62There no doubt wasmerit to the General Counsel's contention at the time it was made, and in factthroughout the hearing herein in view of past Board and court decisions.Howeversincethe hearing herein closed, the Supreme Court of the United States has ruledin theBryan Manufacturing Companycase that Congress meant what it said whenitenacted Section 10(b) of the Act.The Court, speaking through Mr. JusticeHarlan, had this to say,inter alia,"As expositor of thenationalinterest,Congress,in the judgment that a six-month limitations period did `not seem unreasonable'H. Rept. 245, 80th Cong. 1st sess., p. 40., barred the Board from dealing with thepast conduct after that period had run, even at the expense of the vindication ofstatutory rights. `It is not necessary for us to justify the policy of Congress. It isenough that we find it in the statute.That policy cannot be defeated by the Board'spolicy ..'Colgate Co. v. Labor Board, supraat 363. Cf.Southern S.S. Co. v.Labor Board,316 U.S. 31, 47." 63The disposal of the case in regard to Local 224 has caused the Trial Examinergrave concern, for reasons which will be apparent below. In the first place theGeneral Counsel alleged in his complaint that Local 224 was a labor organizationwithinthemeaningof the Act.The Trial Examiner has found above that it issuch, and over the objections of counsel for the Respondent Unions has further foundthatit is an"entity," that is, a "person," a "being," that exists, and as such is liablefor its conduct.That being so let us look at the record.To begin with Local 224,by the plain language of the International's constitution and bylaws was forced tobecome a member of the District Council.While it did not lose its identity as a"person" nevertheless certain rights were taken from it and lodged in the DistrictCouncil, such as negotiating with and dealing with employers in the geographical areaof the District Council.This function was lodged in the District Council, who actedthrough its recording secretary, George Osterkamp, who was elected to his job bythe membership of the 17 locals that constitute the District Council, and three busi-ness agents,Robert Sauer, Russell White, and Russel Austin, who were elected bythe membership of the 13 locals in the District Council who werenotauthorizedby theInternationalto have their own businessagents.Hence all of the businesswith employers in the area of the District Council was in the hands of the electedofficials set forth above. Insofar as the Kiewit case is concerned there is no substan-tial evidence in the record that any official, officer, or agent of Local 224 had anydealings with either Kiewit or any other employer at times material herein.On theother hand, the record clearly shows that Osterkamp, Sauer, and Glenn Beckett, theproject steward, in all of their dealings with Kiewit,acted solelyas agents of theDistrict Counciland not as agents for Local 224, or the other locals that made upthe District Council, as separate and distinct entitiesThe only evidence (whichthe Trial Examiner considers far from substantial) that might possibly tie Local 224to the conduct of the District Council, is that of Falls regarding his arguments withYorgin over his dues.But this evidence must be considered in the light of not onlym Quotes from the combined complaints-Cases Nos 9-CA-501 and 9-CB-621esFrom the General Counsel's "Suggestions to Respondent's Separate Motions to Dis-miss Complaint and To Make More Definite and Certain" at p. 4.BLocal Lodge No 1424,, International Association of Machinists, AFL-CIO et al v.NLRB.862US 411 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDYorgin's statutory duties under the District Council's constitution and bylaws butthe fact that thetreasurer of each of the localsthat make up the District Council aresimilarly bound. In other words, if Yorgin's conduct as discussed, described, anddisposed of above was illegal, then why was Local 224 singled out as a Respondent?Why not name the treasurers of all 17 locals as agents that engaged in unfair laborpractices?In the considered opinion of the Trial Examiner it was theDistrictCouncilthrough its elected and appointed agents that committed the unfair laborpractices, not Local 224.The Board has had this problem before it on other occa-sions.For example, inDistrict Lodge 94, International Association ofMachin-ists and its affiliate Local Lodges 1186 and 1484, AFL-CIO (Consolidated RockProducts Company),126 NLRB 1265, a similar situation was before it. In that casethe agreement in question was between a group of employers and District 94, andLocals Nos. 1186 and 1484. There District Lodge 94 entered into the agreementforand on behalfof the two locals.The charging party was a member of Local No.1186.There was no evidence that Local No. 1484 had engaged in any of the allegedunfair labor practices even though it was a part of the District setup.The Board said:In view of the fact that the record fails to disclose any evidence showingthat Local 1484 engaged in any conduct which contributed to the discriminationagainstKarstensen we do not adopt the Trial Examiner's recommendationthat Local 1484 be required jointly and severally to make whole Karstensen forany loss of pay he may have suffered as a result of the discrimination againsthim, nor do we adopt any other of his recommendations relating to suchdiscrimination.As the Trial Examiner sees it the Board's reasoning in the above case is applica-ble here for the following reasons: (1) The Trial Examiner has found above thatthe District Council acting through its agents committed the unfair labor practices;(2) there is no substantialevidence in this record that Local 224 asan entity orbyany of its agents committed any of the alleged unfair labor practices; (3) the merefact that Falls was an applicant for membership in Local 224 is not controlling;and (4) if Local 224 is liable for the conduct of the officers and agents of the Dis-trictCouncil then why were not all of the locals that constitute said Council like-wise named as Respondents? It must be remembered that Glenn Beckett, the pro-ject steward, was not a member of Local 224, but of Local No. 868, Chevoit, Ohio.Hence if Local 224 as an entity is liable for the unfair labor practices ofelectedandappointedagents for the District Council, then not only Local No. 868, buteach and every other local in the District Council, is likewise liable for their con-duct.Assuming the Trial Examiner's reasoning in this regard to be correct, thenitwould be possible for a person who felt he had been discriminated against inviolation of the Act to select any local in the District Council he cared to as aRespondent.'In the circumstances discussed and found above the Trial Examiner will recom-mend that the complaint in Case No. 9-CB-501 be dismissed in its entirety, on theground that the General Counsel has not shown by a preponderance of the evidencethat Local224, as an entity,by and throughits agentshas engaged in the unfairlabor practices alleged in the complaint.The Raymond CaseOn May 26, 1959, the Regional Director for the Ninth Region issued his com-plaint and order consolidating cases in the above matter, in which he alleged,interalia,the following: 843.The Respondent Employer is now, and has been at all times materialhereto an Employer as defined in Section 2(2) of the Act and engaged in "com-merce" and or in operations "affecting commerce" as defined in Section 2, Sub-sections (6) and (7) of the Act respectively.4.The Respondent Union is now, and has been at all times material hereto,a "labor organization" as defined in Section 2, Subsection (5) of the Act.5.Robert Sauer, Business Agent for Ohio Valley Carpenters' District Coun-cil,United Brotherhood of Carpenters and Joiners of America, AFL-CIO,herein called Council, and George Osterkamp, Secretary of said Council, areand, at all times material hereto, have been agents of the Respondent Union.6.On or about September 5, 1958, the Respondent Union, by and throughitsagents Robert Sauer and George Osterkamp and others, whose names areunknown to the Regional Director, attempted to cause and caused the Re-"Seeinfraas to Respondents'answers. CARPENTERS LOCAL UNION224, ETC.329,spondent Employer to discharge the Charging Party from his employment atthe City Disposal Plant in Cincinnati, Ohio, at which time he had been em-ployed by the Respondent Employer for less than, thirty days.7.By the acts and conduct alleged above, Respondent Employer has en-gaged in unfair labor practices "affecting commerce" as defined in Sections8(a)(1) and (3) and Section 2, Subsections (6) and (7) of the Act respec-tively and Respondent Union has engaged in unfair labor practices "affectingcommerce" as defined in Sections 8(b)(1)(A) and (2) and Section 2, Sub-sections (6) and (7) of the Act respectively.As indicated above, the complaint herein was predicated upon charges filed byGene L. Falls, the same individual who filed the charges in the Kiewit cases whichthe Trial Examiner has disposed of above.A resume of the testimony adduced atthe hearing herein regarding the incidents that led up to the filing of the charges andthe issuance of the complaint follow below.The record shows that Falls was hired by Raymond on September 4, 1958, underthe following circumstances.At the time in quesiton Raymond was engaged inpile-driving operations in connection with the construction of a sewage disposalplant for the city of Cincinnati, Ohio, at Gest and Evans Streets in Cincinnati.Onthe morning of September 4, 1958, one of the piledrivers on the job, Peter Catan-zaro, quit work at around 9:30 a.m. Bernard T. Phelan, Raymond's superintendentin charge of the job, asked Vincent Gentile, fireman on the pile-driving crew, if heknew where they could get a piledriver immediately.Gentile told him about Fallsbeing available, and Phelan instructed him to get in touch with him at once.Gen-tile did so, and Falls arrived at the job around noon and was hired as a leadman.On this job he worked about 75 feet above the ground. The importance of thisobservation will be apparent below.As indicated above Russell White was the business agent for the District Council,in charge of its affairs in the territorywestof Vine Street in Cincinnati, Ohio.TheRaymond job was in his territory.On this particular day, September 4, 1958, hewas sick in the hospital, and Robert Sauer, who has been referred to above, wastemporarily handling matters in the area for the District Council. Sauer's regular,territorywaseastofVine Street.Shortly after the piledrivers went back to work after their lunch hour, Sauerdrove up to the job.He got out of his car and walked to the bank, and motionedto the men to quit work.At this time Falls was "up in the leads" about 70 feet.The crew quit work and all walked up to Sauer, except Falls who was still up in theair.Later on Gene Ward, who was also up in the "leads," was requested to comedown, which he did and joined the crew in their conversation with Sauer.As theTrial Examiner interprets the record Falls stayed up in the leads; primarily becauseJohn Ellison, one of the piledrivers, had "motioned" that he did not want him.However, Falls came down out of the leads a short time later and talked to HaroldEllison and some of the other members of the crew.At no time did Falls talk toSauer during the incident.The record shows that Sauer shut the job down for thefollowing reasons.According to Sauer the District Council had received complaints about the con-duct of one Vincent Gentile, a fireman on the pile-driving crew, in usurping theduties of the foreman on the job, Albert Shannon.The gist of the complaints wasthat Gentile was "jumping up and down" and giving signals to the men on the crew,which was the foreman's job.The members of the crew resented Gentile's activities,not only because it was the foreman's job, but primarily because it created a hazard-ous situation in that only experienced piledrivers are qualified to give signals to thecrew.This is understandable when one considers that some of the crew are up inthe leads, 70 to 75 feet in the air, and others are out of their sight.Consequentlythe equipment must be moved around very carefully.Another reason was that inthe Cincinnati area, there had been-some fatal accidents as a result of carelesssignaling,which was well known to the piledrivers in the area.No one, includingthe General Counsel, makes the contention that it was illegal for Sauer to stop theoperation, to check on and enforce a safety regulation. It was what happenedduring his interview with the piledrivers and their foreman, Albert Shannon, thatconcerns us herein, as will be apparent below.There are several accounts of what transpired after Sauer arrived at the job.After careful consideration the Trial Examiner is convinced that the testimony ofVincent Gentile is the clearest and best account of the affair, particularly so sincehe personally was responsible for Sauer's trip to the jobsite.According to Gentile, Sauer got out to the job around 2 p.m. on the afternoonof September 4, 1958.At that time Gentile was standing alongside Shannon, andwas signaling the crew.The reason he advanced for giving the signals, which ad- 330 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittedly was the duty of the foreman, was that Shannon was "kind of old" and "hecouldn't see very well," and wasin,hisopinion giving the wrong signals.At thispoint he took over the signaling.There was nothing new or novel about his assum-ing Shannon's duties in this regard.The record clearly shows that he had done somany times in the past, and as indicated above this was the reason for Sauer's tripto the jobsite.While he was signaling the crew, he happened to glance up to thebank, and he saw Sauer standing there.At the same time he saw Sauer motion tothe crew to quit and come down.After the rig shut down Gentile and Shannon walked over to Sauer, who askedthem where the superintendent, Phelan, was.Gentile told him that he "didn'tknow."He asked Sauer what was wrong, and the only answer he could get out ofhim was "others doing our work" and "gave me as rather smug look like he wasmad or something." 65 Sauer then turned to Shannon, asked to see his "permit."Shannon pulled out his book and/or permit and handed it to Sauer, who looked itover, and said to Shannon. "Well, you are not even supposed to be working here,your permit is not even paid up." Shannon made no reply, and Sauer walked away.Gentile changed his clothes and went on home. Shortly after he got homeSuperintendent Phelan called him about the job.His testimony in this regard isvery interesting and in essence sums up the testimony in the record as to the pur-pose of Sauer's trip to the jobsite on September 4, 1958.Consequently a pertinentexcerpt therefrom follows below:The WITNESS: Bernie Phelan.He is the superintendent.He called me, he says, "Dago," he says, "you are a troublemaker." I says,"What's the matter now, Bernie?"He says, "Well, Saurs [sic] says you weredown there doing their work." I said, "What's the matter now?"He said,"You know how you get off the rig and help some of the guys in a pinch andthat?" I says, "Yes."He says, "If you do it any more, I am going to fire you."Well, I got a wife and four kids, so I started sitting back on the rig for acouple days; so Mr. Phelan, he says to me, "Now be sure," he says, "and getahold of Gene Falls." I said, "Don't you have his number'?"He says, "No;you go over and tell him to come into work tomorrow." So I went in andtold Mr. Falls that we was going back to work, and so we went the next morn-ing and as far as I know everything was all right.And the next afternoon theylaid Gene off.Gentile got in touch with Falls, and they both reported for work the next morning.According to Gentile he talked to Shannon the next morning about the incidentsof the preceding day.His testimony in this regard was as follows:The W1TNESs: I asked Mr. Shannon the next day what it was, and why theyshut the job down, he says, "Well, I don't know," he says, "I had to go downthere and straighten out my book."He says, "I had to pay $16 or somethinglike that, I don't remember, before they let me go back to work."Gentile impressed the Trial Examiner as an honest and intelligent witness, with alot of "bounce" and energy, and just the sort of a person who would engage in theconduct attributed to him.Consequently the Trial Examiner credits his testimonyin its entirety, and finds that the events of September 4 and 5, 1958, occurred just ashe described them above.Shannon's account of what transpired on the afternoon of September 4, 1958, isabout the same as Gentile's, which has been set forth above. Shannon further testi-fied that he and Superintendent Phelan went to the District Council's office shortlyafter the job shut down, and met with Sauer.While they were there he paid up hisdues, the 2 months he was behind at $6 per month and $4 overtime assessments, or atotal of $16.He was a member of Local 578, Chicago,Illinois.In the course of histestimony he said that he told Sauer when he was at the jobsite that one of the pile-drivers on the job, James Spade, had told him around June 1, 1958, that he did nothave to have a permit to work in the area, but that Sauer said "Well, you do."Sauer's account of the September 4 incident insofar as his conversation withShannon was to the effect that he asked him about dues that he owed his home local,and not regarding permit to work on the Raymond job.However he did tacitlyadmit that "I think he did secure a permit" while he was in the District Council'soffice on that date.66Bernard Phelan, the superintendent on the "Raymond" job, was calledas a witnessby the General Counsel.The gist of his testimony insofar as the events of Septem-05 Seeinfraregarding Phelan's testimony.68 Quotes from Sauer's testimony CARPENTERSLOCAL UNION224, ETC.331ber 4 and 5, 1958, was as follows:First let us look at his testimony as to the pile-driving crew that was employed by Raymond at times material herein.He testifiedthat at the time we are concerned with Raymond had one pile-driving rig in operationand the crew consisted of eight men: an engineer, a fireman; a foreman, and fourpiledrivers.His testimony regarding his conversation with Sauer on the day the jobwas shut down on September 4, 1958,is, inthe considered opinion of the Trial Ex-aminer, important for reasons which will be apparent below, particularly in regard toa position taken by the General Counsel in his brief regarding a matter that was notalleged in his complaint.This "issue" will be disposed of below. Phelan's accountof the meeting with Sauer at the District Council's office on the afternoon of Sep-tember 4, 1958, follows below:Q. Now, I want you to direct your attention to the afternoon of September 4of '58 and tell me if you had a conversation with Robert Sauer about this job,this job with Gest and Evans.A. I did.Q. And where did that conversation take place?A. In Mr. Sauer's office, first by telephone to tell him I was coming, andthen in his office.Q.Who else was present at that time when you talked to Mr. Sauer in hisoffice?A.Mr. Shannon.Q Was Mr. Shannon present)A. Yes, sir.Q. At the time you were talking to Sauer?A. Yes, sir.Q. The same room?A. Yes, sir.Q. And what did you say to Mr. Sauer there and what did he say to you9A.Well, I guess I went in a little bit mad and asked him why he shut my jobdown.He said there was a couple of reasons why he shut it down, the main onewas the fireman was always interfering and doing the pile drivers' work, andgiving signalsto the engineer, which was-which I knew was true because he haddone it before; and he said Mr. Shannon was behind in his dues.TRIAL EXAMINER: That's the witness that preceded you?The WITNESS: Yes, sir.Q (By Mr. WILLIAMS.) What did you say to-did you say anything to Mr.Shannon about making any payment to the union?A. I told him if he owed the union any money whatsoever, to pay it.After careful consideration the Trial Examiner credits Phelan's account of whattranspired at the meeting in the District Council's office with Sauer on the afternoonof September 4, 1958.On the next day, September 5, 1958, Falls worked until about an hour beforequitting time, when Shannon called him off the job and told him that he was beinglaid off.As the Trial Examiner interprets the record the reason given Falls for hislayoff was lack of work.At the same time another member of the crew, CharlesPitz, a teamster, was also laid off.67Phelan testified that Falls and Pitz were laid off for "lack of work." In the courseof his examination he was interrogated quite extensively by the General Counselabout certain payrolls for pay periods material herein.The Trial Examiner hascarefully considered the payrolls in the light of Phelan's testimony and the entire,record regarding the "make-up" of a pile-driving crew.From this he is convincedthat the actual crew of piledrivers remained the same from September 1958 to thecompletion of the job, sometime in the latter part of October 1958.At the timeFalls was hired they were moving the rig under high-tensionlines,and this was adifficult task and required the service of a "lead" or "top-man," like Falls, to see thatthe rig cleared under the wires without mishap, or injury to the crew.After the righad been moved, it would seem that normal operations would resume, with theregular crew, as contended by the Respondent Raymond.68On or about September 8, 1958, Falls went to the Cincinnati, Ohio, office of theOhio Bureau of Unemployment Compensation and filed a claim for unemploymentcompensation.As the Trial Examiner interprets the record he told the examinerwho took his claim that he had been laid off by Raymond because of "lack of work."67 Pitz was recalled a few days later.E8 Seesupraas to what constituted a regular crew on the Raymond jobSee also Re-spondent Raymond's brief at page 5 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about September 17, 1958, Falls went back to the unemployment com-mission tocheck upon his claim.He talked to the examiner to whom it had beenassigned,RichardWherley.The disposal of the testimony adduced at the hearingherein by the General Council as to what transpired during their conversation andthereafter presents to the Trial Examiner the most aggravating and exasperating issuehe has ever been confronted with in almost a decade and a half of experience in suchmatters.That this is so will be amply demonstrated below.Let us first consider the testimony of Richard Wherley.At times material hereinhe was employed by the Ohio Bureau of Unemployment Compensation,as a claimsexaminer.He worked for the Bureau until June 19, 1959, at which time he resignedto take a job in the office of the clerk of court, Hamilton County, Ohio.At the timehe left the Bureau he had been employed by it for approximately 11/a years.He testified in substance that on September 17, 1958, Falls came to his desk todiscuss his claim for unemployment compensation. Simply stated his duties were asfollows:Q. . . . What was your titleas anemployee?A. I was a claims examiner for theBureauof Unemployment Compensation.TRIAL EXAMINER. You have got to establish that.Q. (By Mr. WILLIAMS.) And what were your duties for the claimsexaminerfor the Bureau of Unemployment Compensation?A.My duties were to make decisions whether to make various benefit pay-ments to claimants, and in doing so, I would interview the claimant and theemployer and in most cases both.Q Well, then, you regularly contacted employers by phone and otherwise tofind out whether or not various unemployment claims were valid; is thatcorrect?A. That's right, sir. If we didn't get a reply from an employer in a certainnumber of days, we were required to call them.Mr. WILSON: May I have that answer?The WITNESS: If we didn't receive a reply from an employer withina specfiicnumber of days, we were required to contact the employer.The days varied,Imean, depending on what part of the claim was involved, and so on.In the course of their conversation Falls intimated to Wherley that "lack of work"was notthe real reason that Raymond had laid him off, but that the real reasonwas because he was not in good standing with the Union.After Falls made thisstatementWherley called the Raymond job on Gest Street and talked to Phelan,the superintendent on the job.Since his testimony in this regard is the source ofthe Trial Examiner's predicament in resolving this particular issue, he feels that thistestimonyshould likewise be inserted herein. It follows below:Q.Now, you called this company yourself and talked to Mr. Phelan or talkedto some person that you are not familiar with?A. I called and I don't know who answered the telephone, but I identifiedmyself as the examiner from the Bureau of Unemployment Compensation andwanted to speak to either the personnel director or the supervisor, which is thesources of our information generally unless we can't complete the call there, andthen I was told that to wait a minute and then this otherman came on, identifiedhimself asBerniePhelan, superintendent, I believe he was, or something ofthat nature.Q. And what did you say to Mr. Phelan and what did he say to you?Mr. WILSON: Object.Mr. GOLDMAN: Object.TRIAL EXAMINER: Overruled. I will take it.You have yourexception.A. I asked-I should tell you what I asked him, I suppose.Q. Yes, what did you ask him.A. I asked him why this man was discharged from their company, it wasFalls, and he was rather hesitant, as I recall, and he said, "Well, the union hasrequested us," or, "Heis not ingood standing with the union." It was some-thing to that effect, I couldn't quote the man his exact words.Q. Just the substance.A. That was the substance, he wasnot ingoodstandingwith the union andthe union has requested that he not be employed.But he wentonto say it waslack of work.Lack of workisa commonstatementgiven whenthere is noprotest on a claim; if an employer wants to pay a man, he usually would say"lack of work," and we wouldlet itgo at that because we are happy to pay theother man's moneyinmost cases, I mean,we haveno reason to contest it. CARPENTERSLOCALUNION 224, ETC.333As indicated in the above excerpt from Wherley's testimony,counsel for bothRespondents objected to his testimony in this regard.Theirobjection was overruledby the Trial Examiner.Thereafter counsel for the Respondents lodged additionalobjections to this entire line of inquiry by the General Counsel.One of their objec-tions was predicated on the theory that the General Counsel could not impeach hisown witness,meaning Phelan,whom he had called as his witness shortly beforeWherley testified.Their objection on this ground was overruled by the Trial Exam-iner,for reasons set forth in the IvyHill Lithograph Companycase 69As to thequestion regarding the admissibility of the evidence the Trial Examiner has no com-ment. Suffice it to say at this point that there is a difference between the admissibilityof evidence and the use to whichit isput by a trier of the facts.This importantquestion will be discussed and disposed of below.Wherley further testified that after he had the above conversation with Phelan, here-called him under the following circumstances.Falls who was seated beside himwhile he talked to Phelan in the first conversation disputed a notation he had made ona piece of paper to the effect that Falls had been laid off for "lack of work."Hethen re-called Phelan and asked him if Falls was "eligible for re-hire" with Raymond,since he had been laid off for "lack of work." According to Wherley, Phelan saidhe was not and that "he had a meeting with the Union, and the Union had told himthat Falls was not to be put on the job, and if he was, there would be a shutdown.He said for that reason they are not interested in rehiring Falls under anyconditions." 70In the course of his testimony Wherley testified that he put on Falls' claim orapplication for unemployment compensation as the reason for being out of work,"lack of work."Whether or not he placed the notes he made at the time he had theconversations in the office files of the case is not clear.The resolution of his testi-mony in this regard can only be determined by an examination of the files.Falls' testimony in regard to the above incident was about the same as Wherley's,except as tothe first conversationwith Phelan.Quite frankly his testimony inthis regard is most confusing.As the Trial Examiner interprets it, Falls' testi-mony was to the effect that he did not mention his difficulties with the Unionwhen he first talked to Wherley,but that he brought the union question up afterWherley had talked to Phelan and had made a notation on a pad about the Unionand "lack of work."At this point he told Wherley in substance that there wasplenty on work at the job, and that it was then that Wherley recalled Phelan. Bethat as it may, the Trial Examiner sees no point in resolving the credibility issue asbetween Falls and Wherley on this point,for the simple reason that the end resultwould be the same,in regard to all of Wherley's testimony about his conversationwith Phelan.Before disposing of the issue as to whether or not the Trial Examiner should con-siderWherley's testimony in disposing of the Raymond case, he desires to point out toall concerned herein that Wherley's conversation with Phelan was made in hisofficialcapacity as a claims referee for the Ohio Bureau of Unemployment Compensation.There is not a scintilla of evidence in the record that he advised Phelan or any otherofficial of Raymond that Falls was seated beside him during the conversations.In his case-in-chief counsel for Raymond recalled Phelan for cross-examination inregard to Wherley's testimony concerning the above telephone conversations.Dueto its importance to the issues herein the Trial Examiner feels that a pertinent excerpttherefrom should likewise be inserted herein.Consequently it follows below.Q. (By Mr.GOLDMAN.)Mr. Phalen,were you present in the hearing roomyesterday during the time that Mr. Richard Wherley, a previous witness in thiscasetestified?A. Yes, sir.Q.Were youpresent during the entire time that he testified?A. I was.Q I believe you previously testified,Mr. Phelan,that you did have a tele-phone conversation while you were superintendent of the sewage disposal jobfor Raymond International,Inc., at Gest and Evans Street, Cincinnati, witha person who identified himself as being with the Ohio Bureau of Unemploy-ment Compensation.Did you-did that person give you his name, if you remember?A. I believe he did, but I don't recall what it was.Q. You don't recall the name?A. No, sir.°B JackGordon, et al.,d/b/a Ivy Hill Lithograph Company,121 NLRB 831,at 846.40 Quotesfrom Wherley's testimony. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Now, did you tell this person who identified himself as being from theOhio Bureau of Unemployment Compensation, that you laid Mr. Falls offbecause the Union, the Carpenters' Union asked you to?A. I did not.Mr. WILLIAMS: You did not?The WITNESS: I said I did not.Q. (By Mr. GOLDMAN.) Did you ever state in this phone conversation thatMr. Falls would not be rehired on your job because the Carpenters' Union hadinstructed you not to rehire him?A. I did not.Q. Did you-what reason did you give Mr.-what reason did you give theman from the Unemployment Compensation Bureau for laying off Mr. Falls?A. Both in the conversation by phone and through my clerk on the form, wetold them it was for lack of work.Q. And when you refer to form, you mean the form that you received in themail at the job there from the Bureau of Unemployment Compensation?A. Yes, sir.Q Did you ever give the Bureau of Unemployment Compensation, eitherby phone or by mail any other reason for Mr. Falls being laid off ?A. No, sir.Phelan further testified in substance that in his 15 years as a superintendent forRaymond this was the first time that he had ever been called on the telephone bythe Ohio Bureau of Unemployment Compensation in respect to reasons why em-ployees were laid off.At the hearing herein, on September 11, 1959, counsel for both of the Respond-ents requested from the Trial Examiner (1) a subpena to Donald Swain, assistantatttorney general of Ohio, and (2)a subpoena duces tecumtoRalph Horwitz,claims manager of the Cincinnati, Ohio, office of the Bureau of Ohio UnemploymentCompensation.They appeared and testified at the hearing herein on September 14,1959.The testimony of each will be disposed of below.Horwitz testified that he, as claims manager, was in charge of all "claims activ-ities" in the Cincinnati office, including "the custody of the records of the Bureau."He readily admitted that he appeared pursuant to thesubpoena duces tecum,issuedby the Trial Examiner on September 11, 1958.He was next queried by counselfor the Respondent Union in regard to the request in the subpena to " . . produce.the file, including all records, memoranda, notes and correspondence, concern-ing the unemployment claim of Gene Falls," the Charging Party in this proceeding.He informed counsel he did not have any of the documents with him and that hewould not produce them ". . . Because the Ohio statutes forbid me to bring thoserecords to any hearing, or any court, or in any manner other than one arising outof unemployment compensation.Further, it forbids me to divulge any informationobtained by any transaction between the claimant and the Bureau, the employerand the Bureau and the employer and the claimant, obtained by us in the natureof our business here." 71He further testified that he had informed the GeneralCounsel prior to the opening of the hearing herein that neither he nor Wherley,even though he had left the Bureau, could under the laws of Ohio,testifyin regardto any matters pertaining to the records of the Bureau in the claim of Gene Falls orany other person.A pertinent excerpt from his testimony follows below:Q. (By Mr. WILSON.) Mr. Williams was told that under the law that notonly were the records not available but that Mr. Wherley under the law wasnot permitted to testify?A. That's right. I told him that very definitely and I read to him the entiresections that I have given here.TRIAL EXAMINER: Pardon me for interrupting but Mr. Wherley is still em-ployed by the Bureau?A. He is not. He had resigned to take another job and I told Mr. Williamsthat.Q. Did you point out even if the person had been in the employ of theBureau information could not be divulged?A. That is correct. I did.Q. You read those statutes to Mr. Williams?A. I did.Q. And you will not produce the records for us?A. I will not.[Emphasis supplied.]71Quotes from Horwitz' credibletestimony. CARPENTERS LOCAL UNION224i.ETC.335Horwitz's credible testimony in regard to the laws of Ohio pertinent to employeesand former employees of the Bureau of Unemployment Compensation was corrob-orated by the witness,Donald Swain,assistant attorney general of Ohio in chargeof Bureau affairs in the Cincinnati,Ohio, area.His testimony in this regard is fullycredited by the Trial Examiner.The sections of the Revised Code of Ohio referred to above in the testimony ofHorwitz and Swain are set forth below:SEC. 4141.21Subject to section 4141.43 of the Revised Code the information furnishedto the administrator of the bureau of unemployment compensation by em-ployers or employees pursuant to sections 4141.01 to 4141.46, inclusive,,of the Revised Code,is for the exclusive use and information of the bureauof unemployment compensation in the discharge of its duties, and shallnot be open to the public or be used in any court in any action or proceed-ing pending therein,or be admissible in evidence,in any action,other thanone arising under such sections.All of the information and records neces-sary or useful in the determination of any particular claim for benefits ornecessary in verifying any charge to an employer's account under sections4141.23 to 4141.26, inclusive, of the Revised Code, shall be available forexaminationand use by the employer nand the employee involved or theirauthorized representatives in the hearing of such cases; and said informa-tionmay be tabulated and published in statistical form for the use andinformation of the state departments and the public.SEC. 4141.22No person in the employ of the administrator of the bureau of unem-ployment compensation,or whohas been in the employ of administratorat any time, shall divulge any information secured by him while so em-ployed in respect to the transactions,property, business,ormechanical,chemical,or other industrial process of any person,firm, corporation, as-sociation,or partnership to any person other than the administrator orotheremployeesof thebureau of unemployment compensation as requiredby such person's duties,or to other persons as authorized by the adminis-trator under section 4141.43 of the Revised Code.That the official records of the Bureau are of importance to the Trial Examinerin his ultimate disposal of the issue as to Wherley's testimony is evidenced by thefollowingpertinentexcerpt from his testimony:CROSS-EXAMINATION (Resumed)Q. (By Mr. WILSON.), After this conversation over the phone, did you thencheck with the union to see if-A. No, we seldom check the union.Q You seldom do, you do sometimes?A Only-letme explain under conditions we might.Each week a person drawing unemployment compensation must make anactive search for work, in the back of each form they sign a certification to betrue that they have looked for work.And on the back many times the tradepeople will list unions time after time.We have a standing rule that we wouldaccept a minimum of one employer once each week. So if they would listthese places time after time, before we send the claim to Columbus on fraud,we would call the union to determine it.That is about the only time we wouldcall them.Q. You didn'tcall the unionto find outif anything like that occurred at all?A.We were finally satisfied with lack of work; we paid the man.Q. And you were satisfied with lack of work?A We were; if the company had no objections to paying them,then I waswilling to accept it.Q. You accepted"lack of work"; is that right?A. As faras I was concerned,I authorized the paymentMr. WILSON: All right, that's all. [Emphasis supplied.]In view of all of the foregoing regarding the testimony of Wherley it is obviousthat the complex problem presented thereby is broader than the interests of thenamed litigants.Of far greater concern are the interests of the public in general,and the measure of respect due other governmental agencies,be they Federal orState, by the Board in the exercise of the powers granted it by the Congress 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has been faced with similar problems in the past and has consistentlyconsidered the public interest and respected the rights of other governmental agenciesregarding their confidential and privileged records.'For example,the Board issued an order inSherry Manufacturing Company, Inc.,Case No. 12-CA-1090 (not reported in NLRB volumes).In that case the Respond-ent obtained from the Regional Director prior to the hearing subpenasduces tecumand served them upon officials of the Florida Industrial Commission.Thereafterthe Commission advised the Respondent that the materials sought were confidentialand privileged under Florida law and that they would be furnished in response toa court order only.The Respondent then served upon the parties including theRegional Director and counsel for the General Counsel a motion to enforce thesubpenas under Section 11(2) of theAct.After othermatters at the hearing beforethe Trial Examiner were considered including his denial of the motion to revoke,the matter came before the Board.In its order dated December 22,1959,it said:On November25, counsel for the General Counsel applied to the Board forspecial leave to appeal fromthe TrialExaminer'sNovember 10 ruling refusingto revoke the subpenas.On November 30, the Respondent filed its oppositionon the ground,inter alia,that the application for leave to appeal,filed 19 daysafter the Trial Examiner's ruling, wasnot timelyunder Section 102.62 of theBoard'sRules and Regulations.On December3, theRespondent moved thatthe Board grant a hearing to adduce evidence with respect to the petition torevoke the subpenas.For the reasons hereinafter set forth,thismotion for ahearing is hereby denied.While, in the Board's opinion,there is merit to the Respondent's contentionthat the General Counsel'sNovember 25 application for special leave to appealthe Trial Examiner's ruling of November 6 was untimely, the Board is also ofthe opinion that,as the merits of the subpena issue is before the Board on theRespondent's request to enforce the subpenas,itshould determine the issue.rTheBoard has considered the entire matter,and, in accord with establishedBoard precedents, it has determined that,under the Florida UnemploymentCompensation Law, the materials sought to be produced by the subpenas areconfidential,privileged,and are not to be disclosed except to certain govern-mental agencies,of which the National Labor Relations Board is not one.TheBoard has concluded that enforcement of the subpenas herein would be incon-sistent with law and with the policies of the Act and that therefore they shouldnot be enforced.'Accordingly,IT Is ORDERED that the Trial Examiner's ruling denying the petition to revokethe subpenas herein be,and it hereby is, reversed; andIT IS FURTHER ORDERED that the subpenas herein be,and they are hereby,revoked; andIT IS FURTHER ORDERED that the Respondent's request to enforce the sub-penas be, and it is hereby denied.Dated, Washington,D.C., December 22, 1959.By direction of the Board:FRANK M.KLEILER,ExecutiveSecretary.' Cashman Auto Company,109 NLRB 720;Tomlinson of High Point,Inc, 74NLRB 681While it is true that no formal motion to revoke the subpena was presented tothe Trial Examiner for consideration by officials of the Ohio Unemployment Com-mission at the hearing herein, nevertheless Horwitz' testimony was to the same effect.Consequently the basic problem is before him, that is, should he consider the testi-mony of Wherley regarding matters which were unquestionably of a confidential na-ture and under the laws of the State of Ohio unavailable to the litigants herein or anyother "'persons" placed in similar situations? 'In other words, insofar as the instantcase is concerned, should the Board do by indirection that which it clearly would notdo by direct action? In the considered opinion of the Trial Examiner the answeris "No."In the circumstances discussed, described, and found above the Trial Examinerrejects Richard Wherley's testimony in its entirety, and in no circumstances will heconsider it in his ultimate determination of the issues herein.The General Counselin hisbrief has requested the Trial Examiner to find thatthere existed between Raymond and the District Council ."... an exclusive dis-criminatory hiring hall arrangement...'He admits that there is no such allega-tion in the complaint, but nevertheless he contends as follows: CARPENTERSLOCAL UNION 224,ETC.337This action by Sauer against Shannon and Phelan's participationin it is posi-tive proof that the Council's approval was a condition of employment on theRaymond Project on the theory in theHouston Maritime Association case,supra.In short, this evidence proves anillegalexclusive discriminatory hiringhall arrangement between Raymond 7 and the Local through the Council. Irealize that this was not alleged in the Complaints against the Local and Ray-mond, however, the Trial Examiner is not limited to the pleadings in any casebecause Section 10(b) of the Act specifically provides that "Any such proceedingshall, so far as practicable, be conducted in accordance with the rules of evi-dence applicable in the district courts of the United States under the rules ofcivil procedure for the district courts of the United States adopted by the Su-preme Court of the United States pursuant to the Act of June 19, 1934 (USCtitle 28,secs.723-13, 723-C)" and said rules provide in Rule 15(b) in pertinentpart: "Whenissuesnot raised by the pleadings are tried by express or impliedconsent of the parties, they shall be treated in all respects as if they had beenraised in the pleadings."These facts were litigated and moreover they are sub-stantially admitted by Sauer.Accordingly, the Trial Examiner could properlyrecommend an appropriate remedy, i.e.,a Brown-Oldsremedy in respect to saidillegal hiring hall arrangement; however, the General Counsel only asks that theTrial Examiner find the existence of the said hiring hall arrangement to show thejointresponsibility by Raymond and the Local for the action taken against Fallswhen he was discharged on September 5, 1958.The last point to bementionedin respect to the Raymond Project is Ray-mond's economic defense for discharging Falls, to wit, that he was laid off forlack of work.GC Ex. 33, a chart of the history of the days worked by thepile drivers on the Raymond Project gives the lie to that contention. It clearlyshows that Falls was replaced and a full crew was maintained on the Project longafter Falls was discharged.In view of the foregoing and in conjunction with argument made at the hear-ing, the General Counsel submits that the Trial Examiner should recommendan appropriate remedy for all the violations of the Act alleged in the Complaintsin this matter.Respectfully submitted,HAROLD V. WILLIAMS,Counsel for the General CounselNational Labor Relations BoardnNinth Region1200 Ingalls Building6 East Fourth StreetCincinnati 2, Ohio.7 The theory of the citedcase applieseven though Phelan was not amember of the"Union" since his participation with Sauer in the enforcement of therule requiringthe payment of the "permit money" to the Council as required by the Council'sconstitution, bylaws and trade rules (GC Ex 5), discussed above, shows that suchpayment and compliance with GC Ex. 5 was a condition of employment on saidproject.His request in this regard is denied for the following reasons: (1) At the hearingherein he was questioned on several occasions by the Trial Examiner and by counselfor the Respondents as to hisposition inthis regard, particularly when he adducedtestimony that would tend to show such an arrangement, at which times he consist-ently stated to the record that he took no such position and refused to amend hiscomplaint when suggested to do so by the Trial Examiner; (2) contrary to hiscontention, the issue was not fully litigated at the hearing herein for the simplereason that evidence insofar as the Raymond case is concerned was consistentlyobjected to by counsel for both Raymond and Local 224. True the Trial Examineroverruled their objections but this was because the complaints in the Raymond caseand the Kiewit case were combined,72 and it was an impossibility in such circum-stancesto separate the wheat from the chaff in this regard; (3) his contention thatSection 10(b) of the Act prevails is likewise rejected for the simple reason that thesentence he quotes reads as follows: "Any such proceeding shall, so far as practicable,be conducted in accordance with the rules of evidence applicable in the district courtsof the United States under the rules of civil procedure for the district courts of theUnited States, adopted by the Supreme Court of the United States pursuant to the72 Seesuprain re the Trial Examiner's comment "in retrospect" as to the combining ofthe cases herein 338DECISIONSOF NATIONALLABOR RELATIONS BOARDAct of June 19, 1934 (U.S.C., title 28, secs. 723-B, 723-C.)" This quoted section dealswith therules of evidenceand not with the fundamental and basic issues involvedherein, to wit; a violation of the National Labor Relations Act.Respondents and/ordefendants in Board or any other proceedings have the basic right to know whatthey are charged with, and the right to meet and defend said charges.To the TrialExaminer at least litigants before the Board are entitled to due process, and as far ashe knows they always have been. This case is no exception to that basic and funda-mental principle which has consistently stood the test of time.Neither the GeneralCounsel of the Board nor any other Federal agency has the right to back into a caseregardless of what his motive may be or how strong his suspicion may indicate aviolation of this or any other act of Congress; and (4) the Board itself in similarsituations has held, "The General Counsel's failure to allege that the demand forthe contract clauses was violative of Section 8(b)(3) precludes the Board frommaking any finding on this point.International Union of Operating Engineers, LocalNo. 12, (Associated General Contractors),113 NLRB 655, 661.1173 In another caseitheld, "The General Counsel excepted to the failure of the Trial Examiner to findthat the transfer of Kirkman was violative of Section 8(a)(3) and (1) of the Act.We find no merit in this exception, as the complaintdid not allegea discriminatorytransfer but only a discriminatory discharge." 74 [Emphasis supplied.]Concluding and Overall Findings in the Raymond CaseAfter careful consideration the Trial Examiner concludes and finds that theGeneral Counsel has failed to show by a preponderance of reliable and probativeevidence, considered in the light of the entire record, that the Respondents named inCases Nos. 9-CA-1523 and 9-CB-515 have engaged in unfair labor practices.Hisconclusion is predicated upon the findings he has made above. Further commentfollows below.Even though the Trial Examiner has intimated above his ultimate disposition ofthe issues raised by the complaints in the Raymond case, he feels that further com-ment should be made in regard to certain particular incidents.First, he has refer-ence to the complaint in Case No. 9-CB-515 against Local 224.The record hereinclearly shows that the only labor organization involved or even mentioned in therecord was the District Council, by and through its agents, Robert Sauer, GeorgeOsterkamp, and Harold Ellison, the steward on the Raymond job.There is not ascintilla of evidence in the entire record, oral or documentary, that implicates Local224, as anentity,in any of the incidents and/or situations relied upon by the GeneralCounsel in support of his position.The whole gamut of testimony adduced by himinvolves theDistrict Counciland its agents. In fact the General Counsel in his brief,particularly in the excerpt therefrom set forth above, refers to theDistrict Counciland not to Local 224 as the culprit in the alleged illegal hiring hall agreement and/orarrangement. In the circumstances the Trial Examiner also finds for the same reasonsset forth above in his recommendations for dismissal of the complaints in the Kiewitcase as to Local 224, that the complaint in Case No. 9-CB-515, naming Local 224as a Respondent be dismissed.As to Raymond the Trial Examiner is convinced and finds that absent Wherley'stestimony, which he has refused to consider for reasons stated above, there is onlysuspicionto support the General Counsel's contention that Raymond acting throughSuperintendent Bernard Phelan laid off Falls at the request of Robert Sauer, businessagent for theDistrict Council.When these factors are taken into consideration, plusthe further fact that the District Council is not even named as a Respondent in theRaymond case, the Trial Examiner finds himself enmeshed in a web of suspicion.Since suspicion is not evidence the Trial Examiner is convinced and finds that thecomplaint against Raymond, Case No. 9-CA-1523, be likewise dismissed.CONCLUSIONS OF LAW1.Peter Kiewit Sons Company and the Respondent Raymond International Inc.,are engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Respondent Local Union No. 224, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, and the Respondent Ohio Valley Carpenters' DistrictCouncil, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, arelabor organizations within the meaning of Section 2(5) of the Act.R3Amalgamated Lithographers of America, Local No. 2 (Buffalo Employers' Group),124 NLRB 298.74Granite Hosiery Mills Inc.,124 NLRB 1426. A. O. SMITH CORPORATION, GRANITE CITY PLANT3393.The Respondents have not engaged in the unfair labor practices alleged in the,complaint 75[Recommendations omitted from publication.]76 For reasons stated,this conclusion applies to Local 224.The complaint against theDistrict Council is barred by Section 10(b) of the Act.A. O. Smith Corporation,'Granite City PlantandWilliam T.Randolph,Thomas L. Willmore,James L. Hall, Arley Potts,Anton Becker,William E.Watts, Ruben Luther,Frank Becker,William R.Hogan,Clyde Woolverton,Henry L. Kent, ThomasE. Gipson,Clarence E.Shaw, Frederick J. Bailey, Albert W.Ennis, Conrad F. Bauer, Harry W. Nichols, William G. Whit-son, Harold R. Garner, Sr.,Elroy Paschedag,Albert Rowden,Arthur Ray Miller,and' Calvin J. Cissell'International Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers, AFL-CIO, Local UnionNo. 5751andWilliam T. Randolph,Thomas L. Willmore, JamesL. Hall, Arley Potts,Anton Becker,William E. Watts, RubenLuther, Frank Becker, William R.Hogan,Clyde Woolverton,Henry L. Kent,Thomas E. Gipson,Clarence E.Shaw, Fred-erick J. Bailey, Harry W. Nichols, William G. Whitson,HaroldR. Garner, Sr.,Elroy Paschedag,Albert Rowden,and ArthurRay Miller.Cases Nos. 14-CA-1757, 14-CA-1759, 14-CA-1760,14-CA-1761,14-CA-1762,14-CA-1763,14-CA-1764,14-CA-1765,14-CA-1766, 14-CA-1767, 14-CA-1768,14-CA-1769,14-CA-1770,14-CA-1781,14-CA-1782,14-CA-1789,14-CA-1804,14-CA-1828,14-CB-526, 14-CB-530, 14-CB-531, 14-CB-532, 14-CB-533, 14-CB-534, 14-CB-535, 14-CB-536, 14-CB-537, 14-CB-538, 14-CB-539, 14-CB-540, 14-CB-541, 14-CB-542, 14-CB-545, 14-CB-546,14-CB-548, 14-CB-549, 14-CB-552, and 14-CB-56P2.July 21,1961DECISION AND ORDEROn April 15, 1960, Trial Examiner Charles L. Ferguson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto. 'The Trial Examiner also found that the Respond-ents had not engaged in other unfair labor practices alleged in theIReferred to herein as the Company.2Referred to herein as the Union.132 NLRB No. 9.614913-62-vol. 132-23